 



EXHIBIT 10.45

Execution Copy



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SUBORDINATED CREDIT AGREEMENT

among

BRIGHAM OIL & GAS, L.P.,

as the Borrower,

BRIGHAM EXPLORATION COMPANY,

and
BRIGHAM, INC.,

as Guarantors,

THE LENDERS PARTY HERETO FROM TIME TO TIME

as Lenders,

and

THE ROYAL BANK OF SCOTLAND plc,

as Agent,

January 21, 2005



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    2  
Section 1.01 Certain Defined Terms
    2  
Section 1.02 Computation of Time Periods
    20  
Section 1.03 Accounting Terms; Changes in GAAP
    20  
Section 1.04 Miscellaneous
    21  
ARTICLE II CREDIT FACILITIES
    21  
Section 2.01 Advances
    21  
Section 2.02 Intentionally Omitted
    23  
Section 2.03 Intentionally Omitted
    23  
Section 2.04 Reduction of the Commitments
    23  
Section 2.05 Prepayment of Advances
    24  
Section 2.06 Repayment of Advances
    25  
Section 2.07 Intentionally Omitted
    25  
Section 2.08 Intentionally Omitted
    25  
Section 2.09 Interest
    25  
Section 2.10 Payments and Computations
    26  
Section 2.11 Sharing of Payments, Etc
    27  
Section 2.12 Breakage Costs
    27  
Section 2.13 Increased Costs
    27  
Section 2.14 Taxes
    28  
ARTICLE III CONDITIONS OF LENDING
    30  
Section 3.01 Conditions Precedent to Closing Date
    30  
Section 3.02 Conditions Precedent to All Borrowings
    34  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    34  
Section 4.01 Corporate Existence; Subsidiaries
    34  
Section 4.02 Corporate Power
    34  
Section 4.03 Authorization and Approvals
    35  
Section 4.04 Enforceable Obligations
    35  
Section 4.05 Financial Statements
    35  

i



--------------------------------------------------------------------------------



 



              Page  
Section 4.06 True and Complete Disclosure
    36  
Section 4.07 Litigation
    36  
Section 4.08 Taxes
    36  
Section 4.09 Pension Plans
    37  
Section 4.10 Condition of Property; Casualties
    37  
Section 4.11 Security Instruments
    39  
Section 4.12 No Burdensome Restrictions; No Defaults
    40  
Section 4.13 Environmental Condition
    40  
Section 4.14 Gas Contracts
    41  
Section 4.15 Compliance with Laws
    41  
Section 4.16 Material Agreements
    42  
Section 4.17 Organizational Documents
    42  
Section 4.18 Guarantors
    42  
Section 4.19 Insurance
    42  
Section 4.20 Use of Proceeds
    42  
Section 4.21 Investment Company Act
    42  
Section 4.22 Public Utility Holding Company Act
    42  
Section 4.23 Transmitting Utility
    42  
ARTICLE V AFFIRMATIVE COVENANTS
    43  
Section 5.01 Compliance with Laws, Etc
    43  
Section 5.02 Maintenance of Insurance
    43  
Section 5.03 Preservation of Corporate Existence, Etc
    44  
Section 5.04 Payment of Taxes, Etc
    44  
Section 5.05 Inspection; Books and Records
    44  
Section 5.06 Reporting Requirements
    44  
Section 5.07 Maintenance of Property
    47  
Section 5.08 Environmental Laws
    48  
Section 5.09 Payment of Trade Payables
    48  
Section 5.10 Use of Proceeds
    48  
Section 5.11 Additional Collateral
    48  
Section 5.12 New Subsidiaries
    49  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 5.13 Title
    49  
Section 5.14 Further Assurances
    49  
Section 5.15 Delivery of Engineering Reports
    50  
ARTICLE VI NEGATIVE COVENANTS
    51  
Section 6.01 Liens, Etc
    51  
Section 6.02 Debts, Guaranties, and Other Obligations
    51  
Section 6.03 Agreements Restricting Liens and Distributions
    52  
Section 6.04 Merger or Consolidation
    53  
Section 6.05 Sales of Assets
    53  
Section 6.06 Restricted Payments
    54  
Section 6.07 Investments and Acquisitions
    54  
Section 6.08 Affiliate Transactions
    54  
Section 6.09 Compliance with ERISA
    54  
Section 6.10 Sales and Leasebacks
    55  
Section 6.11 Change of Business
    56  
Section 6.12 Use of Proceeds
    56  
Section 6.13 Gas Imbalances, Take-or-Pay or Other Prepayments
    56  
Section 6.14 Additional Subsidiaries
    56  
Section 6.15 Limitation on Leases
    56  
Section 6.16 Equity Interests of Partners
    56  
Section 6.17 Change of Name; Fiscal Year; Accounting Method
    57  
Section 6.18 Current Ratio
    57  
Section 6.19 Interest Coverage Ratio
    57  
Section 6.20 Restrictions on Limited Partners
    57  
Section 6.21 Advance Payment Contracts
    57  
Section 6.22 Calculated Total NPV to Total Debt Ratio
    57  
ARTICLE VII EVENTS OF DEFAULT; REMEDIES
    58  
Section 7.01 Events of Default
    58  
Section 7.02 Optional Acceleration of Maturity
    60  
Section 7.03 Automatic Acceleration of Maturity
    61  
Section 7.04 Right of Set off
    61  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 7.05 Non-exclusivity of Remedies
    61  
Section 7.06 Application of Proceeds
    62  
ARTICLE VIII THE GUARANTY
    62  
Section 8.01 Liabilities Guaranteed
    62  
Section 8.02 Nature of Guaranty
    62  
Section 8.03 Agent’s Rights
    63  
Section 8.04 Guarantor’s Waivers
    63  
Section 8.05 Maturity of Obligations, Payment
    64  
Section 8.06 Agent’s Expenses
    64  
Section 8.07 Liability
    64  
Section 8.08 Events and Circumstances Not Reducing or Discharging any
Guarantor’s Obligations
    64  
Section 8.09 Subordination of All Guarantor Claims
    66  
Section 8.10 Claims in Bankruptcy
    66  
Section 8.11 Payments Held in Trust
    67  
Section 8.12 Liens Subordinate
    67  
Section 8.13 Guarantor’s Enforcement Rights
    67  
ARTICLE IX THE AGENT
    67  
Section 9.01 Authorization and Action
    67  
Section 9.02 Agent’s Reliance, Etc
    68  
Section 9.03 The Agent and Its Affiliates
    68  
Section 9.04 Lender Credit Decision
    68  
Section 9.05 Indemnification
    69  
Section 9.06 Successor Agent
    69  
Section 9.07 Collateral Matters
    70  
ARTICLE X MISCELLANEOUS
    71  
Section 10.01 Amendments, Etc
    71  
Section 10.02 Notices, Etc
    72  
Section 10.03 No Waiver; Remedies
    72  
Section 10.04 Costs and Expenses
    72  
Section 10.05 Binding Effect
    72  

iv



--------------------------------------------------------------------------------



 



              Page  
Section 10.06 Lender Assignments and Participations
    73  
Section 10.07 Indemnification
    75  
Section 10.08 Execution in Counterparts
    75  
Section 10.09 Survival of Representations, Etc
    75  
Section 10.10 Severability
    75  
Section 10.11 Governing Law
    76  
Section 10.12 Submission To Jurisdiction; Waivers
    76  
Section 10.13 Waiver of Jury Trial
    76  
Section 10.14 Oral Agreements
    76  
Section 10.15 Dissemination of Information
    77  
Section 10.16 Production Proceeds
    77  
Section 10.17 Replacement of Lenders
    78  
Section 10.18 Amendment and Restatement
    79    
EXHIBITS:
       
Exhibit A – Form of Assignment and Acceptance
    A-1  
Exhibit B – Form of Compliance Certificate
    B-1  
Exhibit C – [Reserved]
    C-1  
Exhibit D – [Reserved]
    D-1  
Exhibit E – Form of Subordinated Note
    E-1  

v



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED SUBORDINATED CREDIT AGREEMENT

     THIS SECOND AMENDED AND RESTATED SUBORDINATED CREDIT AGREEMENT dated as of
January 21, 2005 is among BRIGHAM OIL & GAS, L.P., a Delaware limited
partnership (the “Borrower”), BRIGHAM EXPLORATION COMPANY, a Delaware
corporation (“Brigham Exploration”), BRIGHAM, INC., a Nevada corporation (the
“General Partner”), the lenders party hereto from time to time (the “Lenders”),
and THE ROYAL BANK OF SCOTLAND plc, as agent (in such capacity, the “Agent”).

INTRODUCTION

     A. The Borrower, the Guarantors (as defined below), the lenders party
thereto, and The Royal Bank of Scotland plc, as agent, are parties to that
certain Amended and Restated Subordinated Credit Agreement dated March 21, 2003,
as amended on or before the date hereof (the “Existing Subordinated Credit
Agreement”).

     B. The Borrower, the Guarantors, the Lenders and the Agent desire to
refinance the indebtedness and obligations arising under the Existing
Subordinated Credit Agreement, and the indebtedness and liens arising under the
Existing Subordinated Credit Agreement shall be assigned to the Agent and the
Lenders pursuant hereto, so that all indebtedness and obligations arising
hereunder shall be secured by such liens and security interests as were created
pursuant to the Existing Subordinated Credit Agreement and such other liens as
provided for herein, and the terms of the Borrower’s financing shall hereafter
be amended and restated in its entirety as set forth herein.

     C. Reference is made to that certain Third Amended and Restated Credit
Agreement dated as of the date hereof (the “Senior Credit Agreement”) among the
Borrower, Brigham Exploration, the General Partner, the lenders party thereto
from time to time (the “Senior Lenders”), Société Générale, as lead arranger
(the “Lead Arranger”), as administrative agent for the Senior Lenders (the
“Senior Agent”) and as issuing lender for the Senior Lenders (the “Issuing
Lender”), The Royal Bank of Scotland plc, as co-arranger and as documentation
agent (the “Documentation Agent”), and Bank of America, N.A., as co-arranger (in
such capacity together with the Royal Bank of Scotland plc in such capacity, the
“Co-Arrangers”) and as Syndication Agent (the “Syndication Agent”).

     D. Pursuant to that certain Second Amended and Restated Intercreditor and
Subordination Agreement dated as of the date hereof (the “Intercreditor and
Subordination Agreement”) among the Senior Agent, the Agent, the Borrower and
the Guarantors, the Subordinated Obligations (as hereinafter defined) are
expressly subordinated to the Senior Obligations (as hereinafter defined).

     Therefore, the Borrower, the Guarantors, the Lenders and the Agent agree
that the Existing Subordinated Credit Agreement is hereby amended and restated
in its entirety as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

     Section 1.01 Certain Defined Terms. As used in this Agreement, the terms
defined above shall have the meanings set forth therein and the following terms
shall have the following meanings (unless otherwise indicated, such meanings to
be equally applicable to both the singular and plural forms of the terms
defined):

     “Acceptable Security Interest” in any Property means a Lien which
(a) exists in favor of the Agent for the benefit of the Agent and the Lenders,
(b) is superior to all Liens or rights of any other Person in the Property
encumbered thereby, other than Permitted Liens, (c) secures the Subordinated
Obligations, and (d) is perfected and enforceable.

     “Advance” means any advance hereunder of monies by a Lender to the Borrower
as part of a Borrowing.

     “Advance Payment Contract” means any contract whereby any Person either
receives or becomes entitled to receive (either directly or indirectly through a
third party for such Person’s account or benefit) any payment (an “Advance
Payment”) to be applied toward the payment of the purchase price of Hydrocarbons
produced or to be produced from any Properties owned by such Person and which
Advance Payment is paid or to be paid more than 90 days in advance of actual
delivery of such production to or for the account of the purchaser regardless of
such production, and the Advance Payment is, or is to be, applied as payment in
full for such production when sold and delivered or is, or is to become applied
as payment for a portion only of the purchase price thereof or for a percentage
or a share of such production.

     “Affiliate” of any Person shall mean (a) any Person directly or indirectly
controlled by, controlling or under common control with such first Person,
(b) any director or officer of such first Person or of any Person referred to in
clause (a) above and (c) if any Person in clause (a) above is an individual, any
member of the immediate family (including parents, spouse and children) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is controlled by any
such member or trust. For purposes of this definition, any Person which owns
directly or indirectly 20% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
20% or more of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to
“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) such corporation or other Person; provided, however, that
“Affiliate” shall not include any Affiliates of the Preferred Shareholders.

     “Affiliated Fund” means with respect to any Preferred Shareholder, any
other fund that is managed or advised by the same manager, general partner or
investment advisor as such Preferred Shareholder or by an Affiliate of such
manager, general partner or investment advisor.

2



--------------------------------------------------------------------------------



 



     “Agent” means The Royal Bank of Scotland plc, in its capacity as agent
pursuant to Article IX, and any successor agent pursuant to Section 9.06.

     “Agreement” means this Second Amended and Restated Subordinated Credit
Agreement, as the same may be amended, supplemented, and otherwise modified from
time to time.

     “Applicable Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Lending Office” opposite its name on Schedule 1
or such other office of such Lender as such Lender may from time to time specify
to the Borrower and the Agent.

     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of the attached Exhibit A.

     “Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the higher of (a) the Prime Rate in
effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective as at the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

     “Base Rate Advance” means an Advance which bears interest based on the Base
Rate.

     “Borrower” has the meaning given thereto in the Preamble.

     “Borrowing” means a borrowing of Advances renewed and extended by each
Lender pursuant to Section 2.01(a).

     “Borrowing Base” has the meaning assigned to it now and from time to time
hereafter in the Senior Credit Agreement.

     “Brigham Exploration” has the meaning given thereto in the Preamble.

     “Business Day” means a day of the year on which banks are not required or
authorized to close in New York, New York and, if the applicable Business Day
relates to any Eurodollar Rate Advance, a day of the year on which dealings are
carried out by banks in the London interbank market.

     “Calculated Total NPV” means at any time the Total NPV then most recently
determined as of the date of an Engineering Report, provided that (a) in making
any determination of Calculated Total NPV on and after December 31, 2004, any
aggregate PDNP NPV and PUD NPV in excess of 53.85% of PDP NPV shall be excluded,
so that at least 65% of Calculated Total NPV is comprised of PDP NPV, and
(b) whenever, and for so long as, the Borrower fails to timely deliver an
Engineering Report as required under Section 5.15, the Calculated Total

3



--------------------------------------------------------------------------------



 



NPV shall be deemed to be the Agent’s estimate of such amount made pursuant to
Section 6.22(d).

     “Capital Leases” means, as applied to any Person, any lease of any Property
by such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.

     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

     “Cash Equivalents” means (a) direct obligations of the United States or any
agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year or less from the date of creation
thereof, (b) commercial paper maturing within one year from the date of creation
thereof rated in the highest grade by Standard and Poor’s Ratings Group (“S&P”)
and by Moody’s Investors Service, Inc. (“Moody’s”), (c) deposits maturing within
one year from the date of creation thereof with, including certificates of
deposit issued by, any Lender or any office located in the United States, Canada
or England or any other bank or trust company which is organized under the laws
of the United States, Canada or England or any state or province thereof, has
capital, surplus and undivided profits aggregating at least $100,000,000.00 (as
of the date of such Lender’s or bank or trust company’s most recent financial
reports) and has a short term deposit rating of not lower than A2 or P2, as such
rating is set forth from time to time by S&P or Moody’s, respectively, and
(d) deposits in money market funds investing exclusively in investments
described in clauses (a) through (c) of this definition.

     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

     “Change of Control” means any of the following: (a) any acquisition
pursuant to which any Person or group (as defined in Section 13(d)(3) or
14(d)(2) of the Exchange Act) (other than the Preferred Shareholders) has become
the direct or indirect beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of more than 35% of the Voting Stock of Brigham Exploration;
(b) any transaction or acquisition pursuant to which any one or more of the
Preferred Shareholders has or have become the direct or indirect beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of more than 47% of the
Voting Stock of Brigham Exploration; (c) Brigham Exploration is merged with or
into or consolidated with another Person except as otherwise permitted by
Section 6.04; (d) Brigham Exploration, either individually or in conjunction
with one or more of its Subsidiaries, sells, conveys, transfers or leases, or
its Subsidiaries sell, convey, transfer or lease, all or substantially all of
the assets of Brigham Exploration and its Subsidiaries, taken as a whole (either
in one transaction or a series of related transactions), including Capital Stock
of its Subsidiaries, to any Person except as otherwise permitted by
Section 6.04; (e) the first day on which a majority of the individuals who
constitute

4



--------------------------------------------------------------------------------



 



the Board of Directors of Brigham Exploration are not Continuing Directors or
(f) Brigham Exploration shall cease to own, directly or indirectly, 100% of the
Capital Stock of the Borrower.

     “Closing Date” means the date on which the conditions set forth in
Section 3.01 are satisfied, which date shall not be later than January 21, 2005.

     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.

     “Collateral” means Property of the Credit Parties, now owned or hereafter
acquired, that is subject to any Lien in favor of the Agent, or the Lenders, to
secure, directly or indirectly, the Subordinated Obligations.

     “Commitment” means, for any Lender, the amount set opposite such Lender’s
name on Schedule 1 as its “Commitment”, or if such Lender has entered into any
Assignment and Acceptance, as set forth for such Lender as its Commitment in the
Register maintained by the Agent pursuant to Section 10.06(c), as such amount
may be reduced or terminated pursuant to Section 2.04 or Article VII or
otherwise under this Agreement. The original aggregate amount of the Commitments
is $20,000,000.

     “Commitment Termination Date” means the earlier of (a) the Maturity Date
and (b) the earlier termination in whole of the Commitments pursuant to
Section 2.04 or Article VII or otherwise under this Agreement.

     “Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of Brigham Exploration.

     “Consolidated Net Income” means, with respect to Brigham Exploration and
its consolidated Subsidiaries, for any period, the aggregate of the net income
(or loss) of Brigham Exploration and its consolidated Subsidiaries after
allowances for taxes for such period as determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from the calculation
of such net income (to the extent otherwise included therein) the following:
(a) the net income of any Person in which Brigham Exploration or any
consolidated Subsidiary has an interest (which interest does not cause the net
income of such other Person to be consolidated with the net income of Brigham
Exploration and its consolidated Subsidiaries in accordance with GAAP), except
to the extent of the amount of dividends or distributions actually paid in such
period by such other Person to Brigham Exploration or to a consolidated
Subsidiary, as the case may be; (b) the net income (but not loss) of any
consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions or transfers or loans by that consolidated
Subsidiary is not at the time permitted by operation of the terms of its charter
or any agreement, instrument or Legal Requirement applicable to such
consolidated Subsidiary, or is otherwise restricted or prohibited in each case
determined in accordance with GAAP; (c) the net income (or loss) of any Person
acquired in a pooling-of-interests transaction for any period prior to the date
of such transaction; (d) any extraordinary gains or losses, including gains or
losses attributable to Property sales not in the ordinary course of business;
and (e) the cumulative effect

5



--------------------------------------------------------------------------------



 



of a change in accounting principles and any gains or losses attributable to
writeups or writedowns of assets.

     “Continuing Director” means an individual who (a) is a member of the full
Board of Directors of Brigham Exploration and (b) either (i) was a member of the
Board of Directors of Brigham Exploration on the Closing Date or (ii) whose
nomination for election or election to the Board of Directors of Brigham
Exploration was approved by vote of at least two-thirds of the directors then
still in office who were either directors on the Closing Date or whose election
or nomination for election was previously so approved.

     “Controlled Group” means all members of a controlled group of corporations
and all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

     “Credit Parties” means the Borrower and the Guarantors.

     “Debt” means, for any Person, without duplication:

     (a) indebtedness of such Person for borrowed money;

     (b) obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

     (c) obligations of such Person (whether contingent or otherwise) in respect
to letters of credit, bankers’ acceptances, surety or other bonds and similar
instruments, and agreements relating to the issuance of letters of credit or
acceptance financing;

     (d) obligations of such Person to pay the deferred purchase price of
Property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices
and accrued current liabilities incurred in the ordinary course of business);

     (e) all obligations of such Person under Capital Leases;

     (f) all indebtedness created or arising under any conditional-sale or other
title-retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property);

     (g) net obligations of such Person under any Interest Hedge Agreement or
Hydrocarbon Hedge Agreement;

     (h) obligations of such Person under any Advance Payment Contract;

     (i) obligations of such Person owing in respect of redeemable preferred
stock of such Person;

6



--------------------------------------------------------------------------------



 



     (j) any obligations in connection with any volumetric or production
payments;

     (k) obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (j) above; and

     (l) indebtedness or obligations of others of the kinds referred to in
clauses (a) through (k) above secured by any Lien on or in respect of any
Property of such Person; provided, that if such Person has not assumed or
otherwise become liable in respect of such Debt, the amount of Debt of such
Person shall be limited to the lesser of (a) the fair market value of the
Property serving such indebtedness or obligations and (b) the outstanding amount
of such indebtedness or obligations.

     “Default” means (a) an Event of Default or (b) any event or condition which
with notice or lapse of time or both would become an Event of Default.

     “Dollars” and “$” means lawful money of the United States of America.

     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule 1 or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.

     “EBITDA” means, without duplication, for Brigham Exploration and its
consolidated Subsidiaries for any period, (a) Consolidated Net Income for such
period, plus (b) to the extent deducted in determining Consolidated Net Income
for such period, Interest Expense, taxes, depreciation, depletion, amortization
and other non-cash charges for such period, minus (c) to the extent added in
determining Consolidated Net Income for such period, all non-cash income during
such period, in each case determined in accordance with GAAP and without
duplication of amounts.

     “Eligible Assignee” means (a) any Lender or any Affiliate of any Lender and
(b) any commercial bank or other financial institution approved by (i) the Agent
in its reasonable discretion and (ii) provided that no Default or Event of
Default has occurred and is continuing, the Borrower (which consent shall not be
unreasonably withheld or delayed).

     “Engineering Reports” means either an Independent Engineering Report or an
Internal Engineering Report delivered by the Borrower pursuant to
Section 5.15(a) or Section 5.15(b) as applicable, provided that each such report
hereafter delivered must (a) separately report on Proved Developed Producing
Reserves, Proved Developed Nonproducing Reserves and Proved Undeveloped Reserves
and separately calculate the NPV of each such category of Proved Reserves for
the Borrower’s interest, (b) use a 9% discount rate and a price deck for each
calendar year as described below in the definition of “NPV”, (c) take into
account the Borrower’s actual experiences with leasehold operating expenses and
other costs in determining projected leasehold operating expenses and other
costs, (d) identify and take into account any “over-

7



--------------------------------------------------------------------------------



 



produced” or “under-produced” status under gas balancing arrangements,
(e) contain information and analysis comparable in scope to that contained in
the initial Engineering Report, and (f) otherwise be in form and substance
reasonably satisfactory to the Agent.

     “Environment” or “Environmental” shall have the meanings set forth in 43
U.S.C. 9601(8) (1988).

     “Environmental Claim” means any third party (including governmental
agencies and employees) action, lawsuit, claim, demand, regulatory action or
proceeding, order, decree, consent agreement or notice of potential or actual
responsibility or violation (including claims or proceedings under the
Occupational Safety and Health Acts or similar laws or requirements relating to
health or safety of employees) which seeks to impose liability under any
Environmental Law.

     “Environmental Law” means, as to any Credit Party, all Legal Requirements
or common law theories applicable to any Credit Party arising from, relating to,
or in connection with the Environment, including without limitation CERCLA,
relating to (a) pollution, contamination, injury, destruction, loss, protection,
cleanup, reclamation or restoration of the air, surface water, groundwater, land
surface or subsurface strata, or other natural resources; (b) solid, gaseous or
liquid waste generation, treatment, processing, recycling, reclamation, cleanup,
storage, disposal or transportation; (c) exposure to pollutants, contaminants,
hazardous, medical infections, or toxic substances, materials or wastes; or
(d) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of hazardous or toxic substances, materials
or wastes.

     “Environmental Permit” means any permit, license, order, approval,
registration or other authorization under Environmental Law.

     “Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board (or any successor), as in effect from
time to time.

     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule 1 (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Agent.

     “Eurodollar Rate” means, for each Interest Period, the interest rate per
annum (rounded upward to the nearest whole multiple of 1/100 of 1% per annum)
set forth on Telerate Page 3750

8



--------------------------------------------------------------------------------



 



(or any replacement page) as the London Interbank Offered Rate, for deposits in
Dollars at 11:00 a.m. (London, England time) two Business Days before the first
day of the applicable Interest Period and for a period equal to such Interest
Period; provided that, if no such quotation appears on Telerate Page 3750 (or
any replacement page), the Eurodollar Rate shall be an interest rate per annum
equal to the rate per annum at which deposits in Dollars are offered by the
principal office of The Royal Bank of Scotland plc in London, England to prime
banks in the London interbank market at 11:00 a.m. (London, England time) two
Business Days before the first day of such Interest Period in an amount
substantially equal to the Eurodollar Rate Advance to be maintained by the
Lender that is the Agent in respect of such Borrowing and for a period equal to
such Interest Period.

     “Eurodollar Rate Advance” means an Advance which bears interest as provided
in Section 2.09(a).

     “Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period
for any Eurodollar Rate Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental, or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.

     “Event of Default” has the meaning specified in Section 7.01.

     “Excepted Liens” means (a) Liens for taxes, assessments or other
governmental charges or levies not yet due or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workmen’s compensation,
unemployment insurance or other social security, old age pension or public
liability obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (c) operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, workmen’s, materialmen’s, construction or other like
Liens arising in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Properties or customary landlord’s
liens, each of which is in respect of obligations that have not been outstanding
more than 90 days or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been maintained in accordance
with GAAP; (d) any Liens reserved in leases, farmout agreements, exploration
agreements, operating agreements or participation agreements for rent, or
royalties or other production proceeds and for compliance with the terms of such
agreements or leases in the case of leasehold estates, to the extent that any
such Lien referred to in this clause does not materially impair the use of the
Property covered by such Lien for the purposes for which such Property is held
or materially impair the value of such Property subject thereto;
(e) encumbrances (other than to secure the payment of borrowed money or the
deferred purchase price of Property or services), easements, restrictions,
servitudes,

9



--------------------------------------------------------------------------------



 



permits, conditions, covenants, exceptions or reservations in any rights of way
or other Property for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, and defects,
irregularities, zoning restrictions and deficiencies in the title of any rights
of way or other Property which in the aggregate do not materially impair the use
of such rights of way or other Property for the purposes of which such rights of
way and other Property are held or materially impair the value of such Property
subject thereto; (f) deposits of cash or securities to secure the performance of
bids, trade contracts, leases, statutory obligations and other obligations of a
like nature incurred in the ordinary course of business; and (g) minor defects
in the chain of title to the Properties that are customarily accepted in the oil
and gas industry; provided that none of such defects interfere with the ordinary
conduct of the business of any of the Credit Parties or materially detract from
the value or use of the Property to which such defects apply.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “Existing Second Mortgages” means the collective reference to every Amended
and Restated Second Mortgage, Deed of Trust, Assignment of Production, Security
Agreement, Fixture Filing, and Financing Statement from the Borrower to the
Trustee named therein and the Agent (or any successor thereto), covering the
assets of the Borrower located in the continental United States, as amended
prior to the Closing Date.

     “Existing Subordinated Credit Agreement” has the meaning given thereto in
the Recitals.

     “Federal Funds Effective Rate” means, with respect to each day, the rate
per annum (rounded upward, if necessary, to the nearest 1/100th of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate quoted to the Agent on such day from three Federal
funds brokers of recognized standing selected by it.

     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

     “Financial Statements” means the audited consolidated balance sheet of
Brigham Exploration and its consolidated Subsidiaries as at December 31, 2003
and the related consolidated statement of income, stockholders’ equity and cash
flow of Brigham Exploration and its consolidated Subsidiaries for the fiscal
year ended on such date.

     “GAAP” means United States generally accepted accounting principles as in
effect from time to time, applied on a basis consistent with the requirements of
Section 1.03.

     “General Partner” has the meaning given thereto in the Preamble.

10



--------------------------------------------------------------------------------



 



     “Governmental Authority” means, as to any Person in connection with any
subject, any foreign, national, state or provincial governmental authority, or
any political subdivision of any state thereof, or any agency, department,
commission, board, authority or instrumentality, bureau or court, in each case
having jurisdiction over such Person or such Person’s Property in connection
with such subject.

     “Guarantor” means Brigham Exploration, the General Partner, and each
Subsidiary of the Borrower.

     “Hazardous Substance” means the substances identified as such pursuant to
CERCLA and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.

     “Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

     “Hydrocarbon Hedge Agreement” means a swap, collar, floor, cap, option,
forward sale or purchase or other contract (excluding sales contracts with fixed
or floating prices for Hydrocarbons sold) that is intended to reduce or
eliminate the risk of fluctuations in the price of Hydrocarbons.

     “Hydrocarbon Interests” means (a) all oil and gas and/or oil, gas and
mineral leases and leasehold interests, fee mineral interests, term mineral
interests, subleases, farmouts, royalties, overriding royalties, net profits
interests, production payments and similar interests or estates including any
reversionary or carried interests relating to any of the foregoing and interests
under any exploration agreements, operating agreements and participation
agreements, and (b) all production units and drilling and spacing units (and the
Properties covered thereby) which may affect all or any portion of such
interests including those units and any units created by agreement or
designation or under orders, regulations, rules or other official acts of any
Federal, state or other governmental body or agency having jurisdiction.

     “Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip
gasoline, natural gasoline, condensate, distillate, and all other liquid and
gaseous hydrocarbons and all products, by-products, and other substances of
value derived, refined or separated therefrom.

     “Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Incremental
Lenders.

     “Incremental Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.01(c), to make Advances to the Borrower.

11



--------------------------------------------------------------------------------



 



     “Incremental Commitment Amount” shall mean, at any time, the excess, if
any, of (a) $10,000,000 over (b) the aggregate amount of all Incremental
Commitments established prior to such time pursuant to Section 2.01(c).

     “Independent Engineer” means Cawley, Gillespie & Associates or any other
engineering firm reasonably acceptable to either the Agent or the Majority
Lenders.

     “Independent Engineering Report” means a report, in form and substance
satisfactory to the Agent and each of the Lenders, prepared by an Independent
Engineer, addressed to the Agent and the Lenders with respect to the Oil and Gas
Properties owned by the Borrower or its Subsidiaries (or to be acquired by the
Borrower or any of its Subsidiaries, as applicable) which are or are to be
included in the calculation of Total NPV hereunder, which report shall
(a) specify the location, quantity, and type of the estimated Proved Reserves
attributable to such Oil and Gas Properties, (b) contain a projection of the
rate of production of such Oil and Gas Properties, (c) contain an estimate of
the associated capital expenditures and net operating revenues to be derived
from the production and sale of Hydrocarbons from such Proved Reserves based on
product price and cost escalation assumptions specified by the Agent and the
Lenders, and (d) contain such other information as is customarily obtained from
and provided in such reports or is otherwise reasonably requested by the Agent
or any Lender.

     “Intercreditor and Subordination Agreement” has the meaning given thereto
in the Recitals.

     “Interest Coverage Ratio” means, for Brigham Exploration and its
consolidated Subsidiaries, as of the end of any fiscal quarter, the ratio of
(a) EBITDA calculated for the four fiscal quarters then ended, to (b) Interest
Expense for such period.

     “Interest Expense” means, for Brigham Exploration and its consolidated
Subsidiaries for any period, total interest, letter of credit fees, and other
fees and expenses incurred in connection with any Debt for such period, whether
paid or accrued, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Interest Hedge Agreements, all as
determined in conformity with GAAP.

     “Interest Hedge Agreement” means an interest hedge, rate swap, cap or
collar, or similar arrangement between the Borrower and one or more financial
institutions providing for the exchange of nominal interest obligations between
the Borrower and such financial institution.

     “Interest Payment Date” has the meaning given thereto in Section 2.09(a).

     “Interest Period” means each three-month period thereafter beginning on the
first Business Day of a calendar quarter (i.e., a three month period consisting
of (i) January, February and March, (ii) April, May and June, (iii) July, August
and September, or (iv) October, November and December) and ending on but not
including the first Business Day of the succeeding calendar quarter.

12



--------------------------------------------------------------------------------



 



     “Interim Redetermination” is defined in Section 6.22(c).

     “Internal Engineering Report” means a report, in form and substance
reasonably satisfactory to the Agent and each Lender, prepared by the Borrower
and certified by a Responsible Officer of the General Partner, addressed to the
Agent and the Lenders with respect to the Oil and Gas Properties owned by the
Borrower or any of its Subsidiaries (or to be acquired by the Borrower or any of
its Subsidiaries, as applicable) which are or are to be included in the
calculation of Total NPV hereunder, which report shall (a) specify the location,
quantity, and type of the estimated Proved Reserves attributable to such Oil and
Gas Properties, (b) contain a projection of the rate of production of such Oil
and Gas Properties, (c) contain an estimate of the associated capital
expenditures and net operating revenues to be derived from the production and
sale of Hydrocarbons from such Proved Reserves based on product price and cost
escalation assumptions specified by the Agent and the Lenders, and (d) contain
such other information as is customarily obtained from and provided in such
reports or is otherwise reasonably requested by the Agent or any Lender.

     “Investment” means any investment, made directly or indirectly, in any
Person, whether by acquisition of Equity Interests, indebtedness or other
obligations or securities or by loan, advance, capital contribution or
otherwise.

     “Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including, but not limited to,
Regulations D, T, U, and X, which is applicable to such Person.

     “Lenders” has the meaning given thereto in the Preamble.

     “Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, synthetic lease, Capital Lease, or other title retention agreement).

     “Limited Partners” means Brigham Holdings I, LLC, a Nevada limited
liability company, and Brigham Holdings II, LLC, a Nevada limited liability
company.

     “Majority Lenders” means, at any time, the Agent and Lenders holding at
least 75% of the then aggregate unpaid principal amount of the Subordinated
Notes held by the Lenders.

     “Margin” means a rate per annum equal to 3.90%; provided however, that for
the purpose of Advances made to Borrower pursuant to Section 2.05(d)(ii), the
term “Margin” means a rate per annum equal to 2.90%.

13



--------------------------------------------------------------------------------



 



     “Material Adverse Change” means (a) a material adverse change in the
business, Property (including the Oil and Gas Properties), assets, liabilities
or financial condition of the Borrower and its Subsidiaries, taken as a whole,
(b) a material adverse effect on any Credit Party’s ability to perform its
obligations under this Agreement, any Subordinated Note, or any other
Subordinated Loan Document and (c) a material adverse effect on the validity or
enforceability against any Credit Party of any of the Subordinated Loan
Documents or the rights or remedies of the Agent or the Lenders thereunder.

     “Maturity Date” means March 21, 2009.

     “Maximum Rate” means the maximum nonusurious interest rate under applicable
law (determined under such laws after giving effect to any items which are
required by such laws to be construed as interest in making such determination,
including without limitation if required by such laws, certain fees and other
costs).

     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

     “Non-Proven Reserves” means “Non Proved Reserves” as defined in the
Definitions for Oil and Gas Reserves promulgated by the Society of Petroleum
Engineers (or any generally recognized successor) as in effect at the time in
question.

     “NPV” means, with respect to any Proved Reserves expected to be produced
from any Oil and Gas Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Borrower’s and its
Subsidiaries’ collective interests in such reserves during the remaining
expected economic lives of such reserves. Each calculation of such expected
future net revenues shall be made in accordance with the then existing standards
of the Society of Petroleum Engineers, provided that in any event:

          (a) appropriate deductions shall be made for severance and ad valorem
taxes, and for operating, gathering, transportation and marketing costs required
for the production and sale of such reserves,

          (b) appropriate adjustments shall be made for hedging operations;
provided that: (i) Hydrocarbon Hedge Agreements with counterparties other than
those which at the time such Hydrocarbon Hedge Agreement is made are either
(A) a Lender or an Affiliate of a Lender, or (B) a counterparty rated at least
A- or better by Standard & Poor’s or A3 or better by Moody’s Investor Services,
shall not be taken into account to the extent that such Hydrocarbon Hedge
Agreements improve the position of or otherwise benefit the Borrower or any of
its Subsidiaries; and (ii) Hydrocarbon Hedge Agreements with counterparties
which at the time such Hydrocarbon Hedge Agreement is made are either (A) a
Lender or an Affiliate of a Lender, or (B) a counterparty rated at least A- or
better by Standard & Poor’s or A3 or better by Moody’s Investor Services, shall
not be subject to the limits in clause (c) immediately following,

14



--------------------------------------------------------------------------------



 



          (c) the pricing assumptions used in determining NPV for any particular
reserves shall be based upon the following price decks: (i) for natural gas, the
Gas Strip Price, provided that if any Gas Strip Price is greater than $4.00 per
MMBtu, the price shall be capped at $4.00 per MMBtu, and (ii) for crude oil, the
Oil Strip Price, provided that if any Oil Strip Price is greater than $27 per
barrel, the price shall be capped at $27 per barrel, and

          (d) the cash-flows derived from the pricing assumptions set forth in
clause (c) above shall be further adjusted to account for the historical basis
differentials for each month during the preceding 12-month period calculated by
comparing realized crude oil and natural gas prices to Cushing, Oklahoma and
Henry Hub NYMEX prices for each month during such period.

As used in this definition, “Gas Strip Price” means, for any calendar year
following the effective date of an Engineering Report (or, with respect to the
initial partial calendar year following the effective date of any Internal
Engineering Report, for such partial year), the unweighted average of the
quotations for deliveries of natural gas at Henry Hub, Louisiana for each future
month during such year (or partial year) for which a futures price is quoted on
the New York Mercantile Exchange (provided that for years after the last
December for which such a futures price is quoted, the price used shall be the
Gas Strip Price for the year ending with such December), and “Oil Strip Price”
means, for any calendar year following the effective date of an Engineering
Report (or, with respect to the initial partial calendar year following the
effective date of any Internal Engineering Report, for such partial year), the
unweighted average of the quotations for deliveries of light, sweet crude oil at
Cushing, Oklahoma for each future month during such year (or partial year) for
which a futures price is quoted on the New York Mercantile Exchange (provided
that for years after the last December for which such a futures price is quoted,
the price used shall be the Oil Strip Price for the year ending with such
December). Each Gas Strip Price and Oil Strip Price shall be determined as of
the effective date of the Engineering Report in which such price is to be used,
provided that if such effective date is not a Business Day such determination
shall be made on the first Business Day thereafter.

     “Oil and Gas Properties” means (a) all Hydrocarbon Interests to which
Proven Reserves are properly attributed; (b) all Hydrocarbons in and under and
which may be produced, saved, processed or attributable to such Hydrocarbon
Interests, including all oil in tanks; (c) all accounts attributable to such
Hydrocarbon Interests (including accounts resulting from the sale of
Hydrocarbons attributable to such Hydrocarbon Interests at the wellhead);
(d) all operating agreements, contracts, agreements, and other contract rights
related to such Hydrocarbon Interests and to the production, sale, purchase,
exchange, or processing of Hydrocarbons from or attributable to such Hydrocarbon
Interests; (e) all real and personal Property used directly for or held for use
directly for the operation, working, development, exploration, or production of
such Hydrocarbon Interests, including all oil and gas gathering, treating,
storage, processing, and handling equipment and other assets; and (f) all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing.

15



--------------------------------------------------------------------------------



 



     “Partners” means the General Partner and the Limited Partners.

     “Partnership Agreement” means the Agreement of Limited Partnership of the
Borrower among the Partners dated as of December 30, 1997, as heretofore or
hereafter amended, supplemented or restated from time to time.

     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

     “PDNP NPV” means the NPV of the Proved Developed Nonproducing Reserves of
the Borrower and its Subsidiaries as calculated in the most recently delivered
Engineering Report; provided however, that the Agent may use its own appropriate
engineering judgment to assess the reserve-related information furnished by
Borrower pursuant to Section 5.15, and may recalculate the PDNP NPV accordingly.

     “PDP NPV” means the NPV of Proved Developed Producing Reserves of the
Borrower and its Subsidiaries as calculated in the most recently delivered
Engineering Report; provided however, that the Agent may use its own appropriate
engineering judgment to assess the reserve-related information furnished by
Borrower pursuant to Section 5.15, and may recalculate the PDP NPV accordingly.

     “Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

     “Permitted Liens” has the meaning given in Section 6.01.

     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, limited liability corporation or company,
limited liability partnership, trust, unincorporated association, joint venture
or other entity, or a government or any political subdivision or agency thereof
or any trustee, receiver, custodian or similar official.

     “Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

     “Preferred Shareholders” means each of the Persons listed on Schedule 1.01
who hold Capital Stock in Brigham Exploration together with its successors,
assigns and transferees of its shares of Capital Stock of Brigham Exploration
that are Affiliated Funds of such Preferred Shareholders.

     “Preferred Stock” means the mandatorily redeemable Series A Preferred
Stock, $.01 par value, issued by Brigham Exploration prior to the Closing Date.

16



--------------------------------------------------------------------------------



 



     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by the Agent as its prime rate in effect at its principal office in
New York City (the Prime Rate not intending to be the lowest rate of interest
charged by the Agent in connection with extensions of credit to debtors).

     “Property” of any Person means any property or assets (whether real,
personal, or mixed, tangible or intangible) of such Person.

     “Pro Rata Share” means, with respect to any Lender, either (a) the ratio
(expressed as a percentage) of such Lender’s Commitment at such time to the
aggregate Commitments at such time or (b) if the Commitments have been
terminated, the ratio (expressed as a percentage) of such Lender’s aggregate
outstanding Advances at such time to the aggregate outstanding Advances of all
the Lenders at such time.

     “Proved Reserves” means “Proved Reserves” as defined in the Definitions for
Oil and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question; “Proved Developed Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Producing” in the
Definitions; “Proved Developed Nonproducing Reserves” means Proved Reserves
which are categorized as both “Developed” and “Nonproducing” in the Definitions;
and “Proved Undeveloped Reserves” means Proved Reserves which are categorized as
“Undeveloped” in the Definitions.

     “Proven Reserves” means, at any particular time, the estimated quantities
of Hydrocarbons which geological and engineering data demonstrate with
reasonable certainty to be recoverable in future years from known reservoirs
attributable to Oil and Gas Properties under then existing economic and
operating conditions (i.e., prices and costs as of the date the estimate is
made).

     “PUD NPV” means the NPV of any Proved Undeveloped Reserves of the Borrower
and its Subsidiaries as calculated in the most recently delivered Engineering
Report; provided however, that the Agent may use its own appropriate engineering
judgment to assess the reserve-related information furnished by Borrower
pursuant to Section 5.15, and may recalculate the PUD NPV accordingly.

     “Register” has the meaning set forth in of Section 10.06(c).

     “Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same are from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

     “Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

17



--------------------------------------------------------------------------------



 



     “Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

     “Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Executive Vice
President, Chief Financial Officer, or Vice President-Controller, (b) with
respect to any Person that is a limited liability company, a manager (or such
Person’s Chief Executive Officer, President, Executive Vice President, Chief
Financial Officer, or Vice President-Controller, if any) or the Responsible
Officer of such Person’s managing member or manager, and (c) with respect to any
Person that is a general partnership or a limited liability partnership, the
Responsible Officer of such Person’s general partner or partners.

     “Restricted Payment” means, with respect to any Person, any direct or
indirect dividend or distribution (whether in cash, securities or other
property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person; provided that the term
“Restricted Payment” shall not include any dividend or distribution payable
solely in Equity Interests of Brigham Exploration or warrants, options or other
rights to purchase such Equity Interests.

     “Scheduled Redetermination” is defined in Section 6.22(c).

     “SEC “ means the U.S. Securities and Exchange Commission.

     “Second Mortgage” means each Existing Second Mortgage, as amended by the
Second Mortgage Amendment or any other mortgage or deed of trust executed by any
one or more of the Borrower and its Subsidiaries in favor of the Agent for the
ratable benefit of the Agent and the Lenders, as the same may be amended,
modified, restated or supplemented from time to time and “Second Mortgages”
shall mean all of such Second Mortgage Amendments, mortgages and deeds of trust
collectively.

     “Second Mortgage Amendment” means each of the mortgage amendments or deed
of trust amendments to be entered into on or before the Closing Date to amend
the Existing Second Mortgages, in substantially the form of the attached
Exhibit F.

     “Second Pledge Agreements” means each of the Second Amended and Restated
Second Pledge Agreements substantially in the form of Exhibit G, executed by
each of Brigham Exploration, the General Partner and the Borrower, as the same
may be amended, modified, restated or supplemented from time to time.

     “Senior Credit Agreement” has the meaning given thereto in the Recitals.

     “Senior Agent” has the meaning given thereto in the Recitals.

18



--------------------------------------------------------------------------------



 



     “Senior Lenders” has the meaning given thereto in the Recitals.

     “Senior Loan Documents” means the Senior Credit Agreement, the notes
executed and delivered pursuant to agreements, instruments or documents executed
at any time in connection with securing the Senior Obligations, and each other
agreement, instrument, or document executed by any Credit Party or any of their
officers at any time in connection with the Senior Credit Agreement.

     “Senior Obligations” means the “Obligations” as defined in the Senior
Credit Agreement.

     “Solvent” means, with respect to any Person as of the date of any
determination, that on such date (a) the fair value of the Property of such
Person (both at fair valuation and at present fair saleable value) is greater
than the total liabilities, including contingent liabilities, of such Person,
(b) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations, and other commitments as they mature in the
normal course of business, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s Property would constitute unreasonably
small capital after giving due consideration to current and anticipated future
capital requirements and current and anticipated future business conduct and the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, such liabilities
shall be computed at the amount that, in light of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

     “Subordinated Loan Documents” means this Agreement, the Subordinated Notes,
the Subordinated Security Instruments, the Intercreditor and Subordination
Agreement and each other agreement, instrument, or document executed by any
Credit Party or any of their officers at any time in connection with this
Agreement.

     “Subordinated Note” means a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of the attached Exhibit E,
evidencing indebtedness of the Borrower to such Lender resulting from Advances
owing to such Lender.

     “Subordinated Obligations” means all principal, interest, fees,
reimbursements, indemnifications, and other amounts payable by any Credit Party
to the Agent or the Lenders under the Subordinated Loan Documents.

     “Subordinated Security Instruments” means, collectively, (a) the Second
Mortgages, (b) the Second Pledge Agreements, (c) each other agreement,
instrument or document executed at any time in connection with the Second Pledge
Agreements and the Second Mortgages, and (d) each other agreement, instrument or
document executed at any time in connection with securing the Subordinated
Obligations.

19



--------------------------------------------------------------------------------



 



     “Subsidiary” of a Person means any corporation or other entity of which
more than 50% of the outstanding Equity Interests having ordinary voting power
under ordinary circumstances to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether at such time Equity Interests of any other class or classes of such
corporation or other entity shall or might have voting power upon the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more Subsidiaries of such Person or by
one or more Subsidiaries of such Person. Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of the Borrower.

     “Termination Event” means (a) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30-day notice to the PBGC under such
regulations), (b) the withdrawal of the Borrower or any of its Affiliates from a
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

     “Total Debt” means all Debt of the Borrower and its Consolidated
Subsidiaries; excluding however, any redeemable preferred stock that is
permitted to be issued pursuant to Section 6.02(c).

     “Total NPV” means, as of the date of any determination, the sum of (a) 100%
of PDP NPV, plus (b) 100% of PDNP NPV, plus (c) 100% of PUD NPV, as each has
been most recently determined (including any recalculations of PDP NPV, PDNP NPV
and/or PUD NPV made by the Agent in accordance herewith). No category of
reserves other than Proved Reserves shall be taken into account in determining
Total NPV.

     “Voting Stock” means, with respect to any Person, securities of any class
or classes of Capital Stock or other interests (including partnership interests)
in such Person entitling the holders thereof (whether at all times or at the
time that such class of Capital Stock has voting power by reason of the
happening of any contingency) to vote in the election of members of the board of
directors or comparable body of such Person.

     “Wells” is defined in Section 5.15(d).

     Section 1.02 Computation of Time Periods. In this Agreement, with respect
to the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”.

     Section 1.03 Accounting Terms; Changes in GAAP. Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the

20



--------------------------------------------------------------------------------



 



Lenders hereunder shall (unless otherwise disclosed to the Lenders in writing at
the time of delivery thereof) be prepared, in accordance with GAAP applied on a
basis consistent with those used in the preparation of the Financial Statements.
In addition, all calculations and defined accounting terms used herein shall,
unless expressly provided otherwise, when referring to any Person, refer to such
Person on a consolidated basis and mean such Person and its consolidated
subsidiaries.

     Section 1.04 Miscellaneous. Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts, and agreements are references to such instruments, documents,
contracts, and agreements as the same may be amended, supplemented, and
otherwise modified from time to time, unless otherwise specified. The words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “including” means “including,
without limitation,”. Paragraph headings have been inserted in this Agreement as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement. All Exhibits and Schedules
attached to this Agreement are a part hereof for all purposes. Pronouns in
masculine, feminine and neuter genders shall be construed to include any other
gender, and words in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires.

ARTICLE II

CREDIT FACILITIES

     Section 2.01 Advances.

     (a) Each Lender severally agrees, on the terms and conditions set forth in
this Agreement to renew and extend the Advance outstanding under the Existing
Subordinated Credit Agreement on the Closing Date in a ratable amount for each
Lender not to exceed such Lender’s Commitment. Principal payments made after the
Closing Date may not be reborrowed.

     (b) Subordinated Notes. The indebtedness of the Borrower to each Lender
resulting from the Advances owing to such Lender shall be evidenced by a
Subordinated Note of the Borrower payable to the order of such Lender in an
amount equal to such Lender’s Commitment.

     (c) Increase in Commitments.

          (i) The Borrower may, by written notice to the Agent from time to time
after the Closing Date, request that the aggregate Commitments be increased by
an amount not to exceed the Incremental Commitment Amount at such time by
delivering a request to the Agent, who shall deliver a copy thereof to each
Lender. Such notice shall set forth (A) the amount of the requested increase in
the aggregate Commitments (which shall be in minimum increments of
U.S.$1,000,000 and a minimum amount of U.S.$5,000,000 or equal to the remaining
Incremental

21



--------------------------------------------------------------------------------



 



Commitment Amount), (B) the date on which such increase is requested to become
effective (which shall not be less than 10 Business Days nor more than 60 days
after the date of such notice and which, in any event, must be on or prior to
the Maturity Date), and (C) the Lenders who have agreed to increase their
Commitment by all or a portion of the offered amount (each Lender so agreeing
being an “Increasing Lender”) or one or more banks or other entities who have
agreed to extend the Commitment by all or a portion of the offered amount (any
such bank or other entity referred to in this clause (c) being called an
“Augmenting Lender” and, together with the Increasing Lenders, the “Incremental
Lenders”) in an aggregate amount equal to the unsubscribed amount; provided that
each Augmenting Lender shall be subject to the approval of the Agent (which
approval shall not be unreasonably withheld or delayed). Any increase in the
aggregate Commitments may be made in an amount which is less than the increase
requested by the Borrower if the Borrower is unable to arrange for, or chooses
not to arrange for, Incremental Lenders.

          (ii) The Borrower and each Incremental Lender shall execute and
deliver to the Agent an Incremental Assumption Agreement and such other
documentation as the Agent shall reasonably specify to evidence the Incremental
Commitment of such Incremental Lender or its status as a Lender hereunder. The
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Assumption Agreement. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Incremental Assumption Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Commitment evidenced thereby.

          (iii) Each of the parties hereto hereby agrees that the Agent may take
any and all actions as may be reasonably necessary to ensure that, after giving
effect to any increase in the aggregate Commitments pursuant to this
Section 2.01(c), the outstanding Advances (if any) are held by the Lenders in
accordance with their new Pro Rata Shares. This may be accomplished at the
discretion of the Agent (A) by requiring the outstanding Advances to be prepaid
with the proceeds of a new Borrowing, (B) by causing Non-Increasing Lenders to
assign portions of their outstanding Advances to Incremental Lenders, (C) by
permitting the Borrowings outstanding at the time of any increase in the
aggregate Commitments pursuant to this Section 2.01(c) to remain outstanding
until the last days of the respective Interest Periods therefor, even though the
Lenders would hold such Borrowings other than in accordance with their new Pro
Rata Shares, or (D) by any combination of the foregoing. Any prepayment or
assignment described in this paragraph (c) shall be subject to indemnification
by the Borrower pursuant to Section 2.12, but otherwise without premium or
penalty.

          (iv) Notwithstanding the foregoing, no increase in the aggregate
Commitments (or in the Commitment of any Lender) or addition of a new Lender
shall become effective under this Section 2.01(c) unless, (A) on the date of
such increase, the conditions set forth in Section 3.02 shall be satisfied and
the Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Officer of the Borrower and (B) the Agent shall have
received (with sufficient copies for each of the Lenders) an officer’s
certificate consistent with those delivered on the Closing Date (or other
supplemental resolutions) but dated as of the date

22



--------------------------------------------------------------------------------



 



of such increase under clauses (a)(ix) through (xii) of Section 3.01, which
certificate shall include a certification from a Responsible Officer that the
resolutions delivered on the Closing Date remain in full force and effect and
authorize the applicable increase in the aggregate commitments.

     (d) Agent Reliance. Unless the Agent shall have received notice from a
Lender before the date of any Borrowing that such Lender shall not make
available to the Agent such Lender’s Pro Rata Share of a Borrowing, the Agent
may assume that such Lender has made its Pro Rata Share of such Borrowing
available to the Agent on the date of such Borrowing in accordance with this
Agreement and the Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made its Pro Rata Share of such Borrowing available to
the Agent, such Lender and the Borrower severally agree to immediately repay to
the Agent on demand such corresponding amount, together with interest on such
amount, for each day from the date such amount is made available to the Borrower
until the date such amount is repaid to the Agent, at (i) in the case of the
Borrower, the interest rate applicable on such day to Advances comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Effective Rate
for such day. If such Lender shall repay to the Agent such corresponding amount
and interest as provided above, such corresponding amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement even though not made on the same day as the other Advances comprising
such Borrowing.

     (e) Lender Obligations Several. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, to make its Advance on the date of such
Borrowing. No Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on the date of any Borrowing.

     Section 2.02 Intentionally Omitted.

     Section 2.03 Intentionally Omitted.

     Section 2.04 Reduction of the Commitments.

     (a) The Borrower shall have the right, upon at least five Business Days’
irrevocable notice to the Agent, to terminate in whole or reduce ratably in part
the unused portion of the Commitments; provided that each partial reduction
shall be in the aggregate amount of $1,000,000 or in integral multiples of
$1,000,000 in excess thereof.

     (b) Any reduction and termination of the Commitments pursuant to this
Section 2.04 shall be applied ratably to each Lender’s Commitment and shall be
permanent, with no obligation of the Lenders to reinstate such Commitments.

23



--------------------------------------------------------------------------------



 



     Section 2.05 Prepayment of Advances.

     (a) Optional. The Borrower may prepay the Advances, without premium or
penalty, after giving, by 12:00 p.m. (New York time) (i) in the case of
Eurodollar Rate Advances, at least three Business Days’ or (ii) in the case of
Base Rate Advances on the same Business Day, irrevocable prior written notice to
the Agent stating the proposed date and aggregate principal amount of such
prepayment. If any such notice is given, the Borrower shall prepay the Advances
in an aggregate principal amount equal to the amount specified in such notice,
together with accrued interest to the date of such prepayment on the principal
amount prepaid and amounts, if any, required to be paid pursuant to Section 2.12
as a result of such prepayment being made on such date; provided that each
partial prepayment shall be made in an amount not less than $1,000,000 and in
integral multiples of $500,000 in excess thereof (or the remaining aggregate
principal balance outstanding). Full prepayments of the Subordinated Obligations
are permitted without restriction of amounts. Notwithstanding the foregoing, no
prepayment of the Subordinated Obligations that is inconsistent with the rights
and obligations of the Senior Agent and the Senior Lenders under the
Intercreditor and Subordination Agreement shall be permitted.

     (b) Reduction of Commitments. On the date of each reduction of the
aggregate Commitments pursuant to Section 2.04, the Borrower agrees to make a
prepayment in respect of the outstanding amount of the Advances to the extent,
if any, that the aggregate unpaid principal amount of the Advances exceeds the
aggregate Commitments, as so reduced. Each prepayment pursuant to this
Section 2.05(b) shall be accompanied by accrued interest on the amount prepaid
to the date of such prepayment. Each prepayment under this Section 2.05(b) shall
be applied to the Advances as provided in Section 2.10(a).

     (c) No Additional Right. The Borrower shall have no right to prepay any
principal amount of any Advance except as provided in this Section 2.05, and all
notices given pursuant to this Section 2.05 shall be irrevocable and binding
upon the Borrower.

     (d) Illegality. If any Lender shall notify the Agent and the Borrower that
the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful for such Lender or its Eurodollar Lending
Office to perform its obligations under this Agreement to maintain any
Eurodollar Rate Advances of such Lender then outstanding hereunder, (i) the
Borrower shall, no later than 12:00 p.m. (New York time) (A) if not prohibited
by law, on the last day of the Interest Period for each outstanding Eurodollar
Rate Advance made or maintained by such Lender or (B) if required by such
notice, on the second Business Day following its receipt of such notice, prepay
all of the Eurodollar Rate Advances made or maintained by such Lender then
outstanding, together with accrued interest on the principal amount prepaid to
the date of such prepayment and amounts, if any, required to be paid pursuant to
Section 2.12 as a result of such prepayment being made on such date, and
(ii) such Lender shall simultaneously make a Base Rate Advance to the Borrower
on such date in an amount equal to the aggregate principal amount of the
Eurodollar Rate Advances prepaid to such Lender, with such Advance to

24



--------------------------------------------------------------------------------



 



accrue interest at a rate equal to the sum of the Base Rate from time to time in
effect thereafter plus the Margin.

     Section 2.06 Repayment of Advances. The Borrower shall repay to the Agent
for the ratable benefit of the Lenders the outstanding principal amount of each
Advance, together with any accrued interest on the Maturity Date or such earlier
date pursuant to Section 7.02 or Section 7.03.

     Section 2.07 Intentionally Omitted.

     Section 2.08 Intentionally Omitted.

     Section 2.09 Interest.

     (a) The Borrower shall pay interest on the unpaid principal amount of each
Advance made by each Lender from the date of such Advance until such principal
amount shall be paid in full, at a rate per annum equal at all times during the
Interest Period for such Advance to the Eurodollar Rate (or in the case of
Section 2.05(d), the Base Rate) for such Interest Period plus the Margin in
effect from time to time, payable on the ending day of such Interest Period,
and, in the case of six-month Interest Periods, on the day which occurs during
such Interest Period three months from the first day of such Interest Period
(each, an “Interest Payment Date”), provided that:

          (i) upon the occurrence and continuance of an Event of Default, such
Advance shall bear interest from the date on which such Event of Default
occurred until such Event of Default has been cured or waived, payable on
demand, at a rate per annum equal at all times to the rate required to be paid
on such Advance immediately prior to the occurrence of such Event of Default
plus 2.00%,

          (ii) any amount of principal, interest, fees or any other amount which
is not paid when due (whether at stated maturity, by acceleration, or otherwise)
shall bear interest from the date on which such amount is due until such amount
is paid in full, payable on demand, at a rate per annum equal at all times to
the Eurodollar Rate (or in the case of Section 2.05(d), the Base Rate) in effect
from time to time plus the Margin plus 2.00%, and

          (iii) any rate charged pursuant to this Section 2.09(b) shall never
exceed the Maximum Rate.

     (b) The Borrower shall pay to each Lender, so long as any such Lender shall
be required under regulations of the Federal Reserve Board to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurodollar Rate Advance of such Lender, from the effective date of such Advance
until such principal amount is paid in full, at an interest rate per annum equal
at all times to the remainder obtained by subtracting (i) the Eurodollar Rate
for the Interest

25



--------------------------------------------------------------------------------



 



Period for such Advance from (ii) the rate obtained by dividing such Eurodollar
Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage
of such Lender for such Interest Period, payable on each date on which interest
is payable on such Advance. Such additional interest payable to any Lender shall
be determined by such Lender and notified to the Borrower through the Agent
(such notice to include the calculation of such additional interest, which
calculation shall be conclusive in the absence of manifest error).

     Section 2.10 Payments and Computations.

     (a) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Subordinated Notes not later than 12:00 p.m. (New York
time) on the day when due in Dollars to the Agent at the location referred to in
the Subordinated Notes (or such other location as the Agent shall designate in
writing to the Borrower) in same day funds without deduction, setoff, or
counterclaim of any kind. The Agent shall promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest or fees
ratably (other than amounts payable solely to the Agent or a specific Lender
pursuant to Section 2.13, Section 2.14, Section 9.05 or Section 10.07, but after
taking into account payments effected pursuant to Section 10.04) in accordance
with each Lender’s Pro Rata Share to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.

     (b) Computations. All computations of interest based on the Base Rate and
of fees shall be made by the Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the Eurodollar Rate
and the Federal Funds Effective Rate shall be made by the Agent, on the basis of
a year of 360 days, in each case for the actual number of days (including the
first day, but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the Agent of an interest
rate or fee shall be conclusive and binding for all purposes, absent manifest
error.

     (c) Non-Business-Day Payments. Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

     (d) Agent Reliance. Unless the Agent shall have received written notice
from the Borrower prior to the date on which any payment is due to the Lenders
that the Borrower shall not make such payment in full, the Agent may assume that
the Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such date an amount equal to the amount then due such Lender. If and
to the extent the Borrower shall not have so made such payment in full to the
Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender,

26



--------------------------------------------------------------------------------



 



together with interest, for each day from the date such amount is distributed to
such Lender until the date such Lender repays such amount to the Agent, at the
Federal Funds Effective Rate for such day.

     Section 2.11 Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set off, or otherwise) on account of the Advances made by it in excess of its
Pro Rata Share of payments on account of the Advances obtained by all the
Lenders, such Lender shall notify the Agent and forthwith purchase from the
other Lenders such participations in the Advances made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such Lender’s ratable share (according to the
proportion of (a) the amount of the participation sold by such Lender to the
purchasing Lender as a result of such excess payment to (b) the total amount of
such excess payment) of such recovery, together with an amount equal to such
Lender’s ratable share (according to the proportion of (i) the amount of such
Lender’s required repayment to the purchasing Lender to (ii) the total amount of
all such required repayments to the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.11 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of set
off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

     Section 2.12 Breakage Costs. If (a) any default by the Borrower in making
any borrowing or continuation of any Eurodollar Rate Advance in accordance with
the provisions of this Agreement, (b) any payment of any Eurodollar Rate Advance
is made prior to the last day of the Interest Period for such Advance, whether
as a result of any payment pursuant to Section 2.05, the acceleration of the
maturity of the Subordinated Notes pursuant to Article VII, or otherwise, or
(c) any default by the Borrower in making any prepayment of any Eurodollar Rate
Advance after the Borrower has given notice thereof in accordance with the
provisions of this Agreement, the Borrower shall, within 10 days of any written
demand sent by any Lender to the Borrower through the Agent, pay to the Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, out-of-pocket costs or expenses which it may
reasonably incur as a result of such payment or nonpayment, including, without
limitation, any loss, cost, or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Advance.

     Section 2.13 Increased Costs.

     (a) Eurodollar Rate Advances. If, due to either (i) the introduction of or
any change (other than any change by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation of any law or regulation or (ii) the

27



--------------------------------------------------------------------------------



 



compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding,
or maintaining Eurodollar Rate Advances, then the Borrower shall from time to
time, upon demand by such Lender (with a copy of such demand to the Agent),
immediately pay to the Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost and detailing the calculation of such cost
submitted to the Borrower and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.

     (b) Capital Adequacy. If any Lender or the Agent determines in good faith
that compliance with any law or regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) affects or would affect the amount of capital required or expected to be
maintained by such Lender or any corporation controlling such Lender and that
the amount of such capital is increased by or based upon the existence of such
Lender’s commitment to lend and other commitments of this type, then, upon
30 days’ prior written notice by such Lender (with a copy of any such demand to
the Agent), the Borrower shall immediately pay to the Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for the reduced rate of return on that
capital of such Lender (but without duplication of amounts, if any, paid by the
Borrower pursuant to Section 2.13(a) above), in light of such circumstances, to
the extent that such Lender reasonably determines such increase in capital to be
allocable to the existence of such Lender’s commitment to lend under this
Agreement. A certificate as to such amounts and detailing the calculation of
such amounts submitted to the Borrower by such Lender shall be conclusive and
binding for all purposes, absent manifest error.

     Section 2.14 Taxes.

     (a) No Deduction for Certain Taxes. Any and all payments by the Borrower
shall be made, in accordance with Section 2.10, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Agent, taxes imposed on its net income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Lender or the Agent (as the case may be) is organized or otherwise resides for
tax purposes or maintains any Applicable Lending Office or any political
subdivision of the jurisdiction, and any branch profits taxes imposed by the
United States of America or any similar tax imposed by another jurisdiction in
which the Borrower is located, and any withholding or similar taxes imposed by
the United States of America, pursuant to laws in effect as of the date the
Lender becomes a party to this Agreement, upon any payments to or for the
benefit of such Lender under this Agreement (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”) and, in the case of each Lender, Taxes by
the jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision of such jurisdiction. If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that, after
making all required deductions (including deductions applicable to

28



--------------------------------------------------------------------------------



 



additional sums payable under this Section 2.14), such Lender or the Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made; provided that if the Borrower’s obligation to
deduct or withhold Taxes is caused solely by such Lender’s or the Agent’s
failure to provide the forms described in Section 2.14(d) and such Lender or the
Agent could have provided such forms, no such increase shall be required;
(ii) the Borrower shall make such deductions; and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law. After a Lender learns of the imposition of
Taxes, such Lender will promptly notify Borrower of such Taxes.

     (b) Other Taxes. In addition, the Borrower agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Subordinated Notes, or the other Subordinated Loan Documents (hereinafter
referred to as “Other Taxes”).

     (c) Indemnification. The Borrower indemnifies each Lender and the Agent for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.14) paid by such Lender or the Agent (as the case may be) and any
liability (including interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted unless the payment of such Taxes or Other Taxes were not correctly or
legal asserted and such Lender’s payment of such Taxes or Other Taxes was the
result of its gross negligence or willful misconduct. Each payment required to
be made by the Borrower in respect of this indemnification shall be made to the
Agent for the benefit of any party claiming such indemnification within 30 days
from the date the Borrower receives written demand therefor from the Agent on
behalf of itself as Agent or any such Lender. Within 30 days after receipt of a
written request by Borrower, a Lender shall, at Borrower’s expense, make a claim
to any applicable Governmental Authority for a refund if, in the judgment of
such Lender, the making of such claim will not be adverse to it in respect of
any taxes as to which it has been indemnified by Borrower and in this
Section 2.14 If any Lender, the Agent receives a refund in respect of any Taxes
paid by the Borrower under this Section 2.14, such Lender or the Agent, as the
case may be, shall promptly pay to the Borrower the Borrower’s share of such
refund. This paragraph shall not be construed to require the Agent or any Lender
to make available its tax returns (or any other information relating to its
taxes) to the Borrower or any other Person.

     (d) Foreign Lender Withholding Exemption. Each Lender that is not
incorporated under the laws of the United States of America or a state thereof
agrees that upon the request of the Borrower it shall deliver to the Borrower
and the Agent (i) two duly completed copies of United States Internal Revenue
Service Form W8-ECI, W8-IMY or W8-BEN or successor

29



--------------------------------------------------------------------------------



 



applicable form, as the case may be, certifying in each case that such Lender is
entitled to receive payments under this Agreement and the Subordinated Notes
payable to it, without deduction or withholding of any United States federal
income taxes, (ii) if applicable, an Internal Revenue Service Form W 9 or
successor applicable form, as the case may be, to establish an exemption from
United States backup withholding tax, and (iii) any other governmental forms
which are necessary or required under an applicable tax treaty or otherwise by
law to reduce or eliminate any withholding tax, which have been reasonably
requested by the Borrower. If an event (including without limitation any change
in treaty, law or regulation) has occurred prior to the date on which any
delivery required by the preceding sentence would otherwise be required which
renders all such forms inapplicable or which would prevent any Lender from duly
completing and delivering any such form with respect to it and such Lender
advises the Borrower and the Agent that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax, and in
the case of a Form W-9 establishing an exemption from United States backup
withholding tax, such Lender shall not be required to deliver such form. Each
Lender further agrees to deliver to Borrower and the Agent (i) renewals or
additional copies of such forms (or any successor forms) on or before the date
that such forms expire or become obsolete, and (ii) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrower. The Borrower shall withhold tax at the rate and in the manner required
by the laws of the United States with respect to payments made to a Lender
failing to timely provide the requisite Internal Revenue Service forms. For any
period with respect to which a Lender has failed to provide the Borrower and the
Agent with the appropriate form pursuant to this Section 2.14(d) (unless such
failure is due to a change in treaty or Legal Requirement occurring subsequent
to the date on which a form originally was required to be provided), such Lender
shall not be entitled to indemnification under Section 2.14(c) with respect to
Taxes imposed by the United States which taxes would not have been imposed but
for such failure to provide such forms; provided that should a Lender, which is
otherwise exempt from or subject to a reduced rate of withholding tax becomes
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as such Lender shall reasonable request to
assist such Lender to recover such Taxes.

ARTICLE III

CONDITIONS OF LENDING

     Section 3.01 Conditions Precedent to Closing Date. The Closing Date shall
occur upon the satisfaction of the following conditions precedent that:

     (a) Documentation. The Agent shall have received the following duly
executed by all the parties thereto, in form and substance satisfactory to the
Agent and the Lenders and, where applicable, in sufficient copies for each
Lender:

          i. this Agreement;

30



--------------------------------------------------------------------------------



 



          ii. a Subordinated Note payable to the order of each Lender in the
amount of its Commitment;

          iii. a Second Pledge Agreement executed by Brigham Exploration and the
General Partner;

          iv. the Second Mortgage Amendments and any additional Second Mortgages
that may be required pursuant to Section 5.11;

          v. copies of insurance policies or certificates thereof that name the
Senior Agent as loss payee or additional insured, as applicable, and the Agent
as additional insured, certified by the Borrower’s insurance broker as true and
correct copies thereof, and which are otherwise satisfactory to the Agent;

          vi. a favorable opinion dated as of the Closing Date of Thompson &
Knight L.L.P., counsel to the Credit Parties, in form and substance satisfactory
to the Agent covering such matters as any Lender through the Agent may
reasonably request;

          vii. a favorable opinion dated as of the date of the Closing Date of
Dubberstein, Heinen & Morris, P.C., Oklahoma counsel to the Credit Parties, in
form and substance reasonably satisfactory to the Agent;

          viii. copies, certified as of the date of this Agreement by a
Responsible Officer or the secretary or an assistant secretary of the General
Partner (on behalf of the Borrower) of (A) the resolutions of the applicable
governing body of the Borrower approving the Subordinated Loan Documents to
which the Borrower is a party, (B) the organizational documents of the Borrower,
and (C) all other documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement, the Subordinated
Notes, the Subordinated Security Instruments and the other Subordinated Loan
Documents to which the Borrower is a party;

          ix. certificates of a Responsible Officer or the secretary or an
assistant secretary of the General Partner certifying the names and true
signatures of the officers of the General Partner authorized to sign on behalf
of the Borrower this Agreement, the Subordinated Notes, the Subordinated
Security Instruments and the other Subordinated Loan Documents to which the
Borrower is a party;

          x. copies, certified as of the date of this Agreement by a Responsible
Officer or the secretary or an assistant secretary of each Guarantor (A) the
resolutions of the applicable governing body of such Guarantor approving the
Subordinated Loan Documents to which it is a party, (B) the organizational
documents of such Guarantor, and (C) all other documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement, the Subordinated Security Instruments, and the other
Subordinated Loan Documents to which such Guarantor is a party;

31



--------------------------------------------------------------------------------



 



          xi. a certificate of the secretary or an assistant secretary of each
Guarantor certifying the names and true signatures of officers of such Guarantor
authorized to sign this Agreement, the Subordinated Security Instruments and the
other Subordinated Loan Documents to which such Guarantor is a party;

          xii. certificates from the appropriate Governmental Authority
certifying as to the good standing, existence and authority of each of the
Credit Parties in all jurisdictions where required by the Agent;

          xiii. a certificate dated as of the date of this Agreement from the
Responsible Officer of the General Partner stating that (A) all representations
and warranties of the Borrower set forth in this Agreement are true and correct
in all material respects; (B) no Default has occurred and is continuing; and
(C) the conditions in this Section 3.01 have been met;

          xiv. the Intercreditor and Subordination Agreement;

          xv. an amendment fee in the amount of 0.15% of the aggregate
Commitments for distribution to Lenders in accordance with their pro rata
shares;

          xvi. results of lien, tax and judgment searches of the UCC Records of
the Secretary of State and applicable counties of the States of Delaware,
Oklahoma and Texas from a source acceptable to the Agent and reflecting no Liens
against any of the Collateral as to which perfection of a Lien is accomplished
by the filing of a financing statement other than in favor of the Agent, other
than Permitted Liens;

          xvii. appropriate UCC-1 or UCC-3 Financing Statements covering the
Collateral for filing with the appropriate authorities and any other documents,
agreements or instruments necessary to create an Acceptable Security Interest in
such Collateral;

          xviii. payment of the reasonable fees and disbursements of Baker &
McKenzie, LLP relating to this Agreement (provided that if such fees and
disbursements have not been invoiced to the Borrower at least one day prior to
the delivery of this Agreement, such payment will not be a condition to the
effectiveness hereof and the Borrower will pay such fees and disbursements
promptly after receipt of such an invoice);

          xix. such other documents, governmental certificates, agreements and
lien searches as the Agent or any Lender may reasonably request.

     (b) Due Diligence. The Agent and the Lenders shall have completed
satisfactory due diligence review of the assets, liabilities, business,
operations and condition (financial or otherwise) of the Borrower and its
Subsidiaries, including, but not limited, to a review of their Oil and Gas
Properties, Subordinated Debt, and all legal, financial, accounting,
governmental, environmental, tax and regulatory matters, and fiduciary aspects
of the proposed financing.

32



--------------------------------------------------------------------------------



 



     (c) Payment of Fees. On the date of this Agreement, the Borrower shall have
paid all costs and expenses that have been invoiced and are payable pursuant to
Section 10.04.

     (d) Delivery of Financial Statements. The Agent and the Lenders shall have
received true and correct copies of (i) the Financial Statements, and (ii) such
other financial information as the Agent or any Lender may reasonably request.

     (e) No Default. No Default shall have occurred and be continuing.

     (f) Representations and Warranties. The representations and warranties
contained in Article IV and in each other Subordinated Loan Document shall be
true and correct in all respects.

     (g) Material Adverse Change. No event or circumstance that could cause a
Material Adverse Change shall have occurred.

     (h) No Proceeding or Litigation; No Injunctive Relief. Except as described
in Schedule 4.07, no action, suit, investigation or other proceeding (including,
without limitation, the enactment or promulgation of a statute or rule) by or
before any arbitrator or any Governmental Authority shall be threatened or
pending and no preliminary or permanent injunction or order by a state or
federal court shall have been entered against the Borrower or any of its
Subsidiaries.

     (i) Consents, Licenses, Approvals, etc. The Agent shall have received true
copies (certified to be such by a Responsible Officer of the Borrower or other
appropriate Credit Party) of all consents, licenses and approvals required in
accordance with applicable Legal Requirements, or in accordance with any
document, agreement, instrument or arrangement to which any Credit Party is a
party, in connection with the execution, delivery, performance, validity and
enforceability of this Agreement and the other Subordinated Loan Documents. In
addition, the Credit Parties shall have all such material consents, licenses and
approvals required in connection with the continued operation of the Credit
Parties, and such approvals shall be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on this Agreement and the actions contemplated hereby.

     (j) Senior Credit Agreement. The conditions precedent set forth in
Section 3.01 of the Senior Credit Agreement shall have been contemporaneously
herewith satisfied or waived as of the Closing Date. The Borrower shall have
delivered copies of the Senior Loan Documents on or before the Closing Date.

     (k) Subordinated Security Instruments. The Agent shall have received all
appropriate evidence required by the Agent and the Lenders in their sole
discretion necessary to determine that arrangements have been made for the Agent
(for its benefit and the benefit of the Lenders) to have an Acceptable Security
Interest in the Collateral and that all actions or filings necessary to protect,
preserve and validly perfect such Liens have been made, taken or obtained (or
will be

33



--------------------------------------------------------------------------------



 



upon the filing and recording of the appropriate Subordinated Security
Instruments), as the case may be, and are in full force and effect.

     (l) Title. The Agent shall be satisfied in its sole discretion with the
title to the Oil and Gas Properties included in the Borrowing Base and that such
Oil and Gas Properties constitute the percentage specified in the first sentence
of Section 5.13.

     Section 3.02 Conditions Precedent to All Borrowings. The obligation of each
Lender to make an Advance on the occasion of each Borrowing shall be subject to
the further conditions precedent that on the date of such Borrowing, the
following statements shall be true (and each of the giving of the applicable
notice of borrowing and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing such statements are true):

     (a) the representations and warranties contained in Article IV of this
Agreement and the representations and warranties contained in the Subordinated
Security Instruments, the Guaranties, and each of the other Subordinated Loan
Documents are true and correct in all material respects on and as of the date of
such Borrowing, before and after giving effect to such Borrowing and to the
application of the proceeds from such Borrowing, as though made on and as of
such date (unless such representations and warranties are stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respect as of such earlier date); and

     (b) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     Each Credit Party jointly and severally represents and warrants as follows:

     Section 4.01 Corporate Existence; Subsidiaries. Each of the Credit Parties
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation and in good standing and qualified to do business
in each jurisdiction where its ownership or lease of Property or conduct of its
business requires such qualification and where the failure to so qualify could
reasonably be expected to cause a Material Adverse Change. As of the Closing
Date, the Credit Parties have no Subsidiaries other than those listed on
Schedule 4.01.

     Section 4.02 Corporate Power. The execution, delivery, and performance by
each Credit Party of this Agreement, the Subordinated Notes, and the other
Subordinated Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby (a) are within such Credit Party’s
powers, (b) have been duly authorized by all necessary governing action, (c) do
not contravene (i) such Credit Party’s governance documents

34



--------------------------------------------------------------------------------



 



or (ii) any Legal Requirement or any material contractual restriction binding on
or affecting such Credit Party, and (d) will not result in or require the
creation or imposition of any Lien upon any of the material Property of any
Credit Party prohibited by this Agreement. At the time of each Advance, such
Advance and the use of the proceeds of such Advance will (A) be within the
Borrower’s limited partnership powers, (B) have been duly authorized by all
necessary partnership action, (C) not contravene (i) the Borrower’s limited
partnership agreement or other organizational documents or (ii) any Legal
Requirement or any material contractual restriction of any material agreement
binding on or affecting the Borrower and (D) not result in or require the
creation or imposition of any Lien upon any of the material Property of any
Credit Party prohibited by this Agreement.

     Section 4.03 Authorization and Approvals. No consent, order, authorization,
or approval or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required for the due execution,
delivery, and performance by any Credit Party of this Agreement, the
Subordinated Notes, or the other Subordinated Loan Documents to which such
Credit Party is a party or the consummation of the transactions contemplated
hereby or thereby. At the time of each Borrowing, no authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
will be required for such Borrowing or the use of the proceeds of such
Borrowing.

     Section 4.04 Enforceable Obligations. This Agreement, the Subordinated
Notes, and the other Subordinated Loan Documents to which each Credit Party is a
party have been duly executed and delivered by such Credit Party. Each
Subordinated Loan Document to which each Credit Party is a party is the legal,
valid, and binding obligation of such Credit Party enforceable against such
Credit Party in accordance with its terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium, or
similar law affecting creditors’ rights generally and by general principles of
equity.

     Section 4.05 Financial Statements.

     (a) The Borrower has delivered to the Agent and the Lenders the Financial
Statements, and the Financial Statements are correct and complete in all
material respects and present fairly the consolidated financial condition of the
Credit Parties as of their respective dates and for their respective periods in
accordance with GAAP, applied on a consistent basis. As of the date of the
Financial Statements, there were no material Debt, trade payables, contingent
obligations, liabilities for taxes, unusual forward or long term commitments, or
unrealized or anticipated losses of any Credit Party, except as disclosed
therein and adequate reserves for such items have been made in accordance with
GAAP.

     (b) Since December 31, 2003, no event or circumstance that could reasonably
be expected to cause a Material Adverse Change has occurred.

     (c) Each of the Credit Parties is Solvent.

35



--------------------------------------------------------------------------------



 



     Section 4.06 True and Complete Disclosure. All written information (whether
delivered before or after the Closing Date) furnished by or on behalf of any
Credit Party to any Lender or the Agent for purposes of or in connection with
this Agreement, any other Subordinated Loan Document or any transaction
contemplated hereby or thereby, when taken as a whole, is true and accurate in
all material respects on the date as of which such information is dated or
certified (or, if not dated and certified, as of the date as of which such
information is provided) and does not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
contained therein not materially misleading at such time. All projections,
estimates and pro-forma financial information furnished by the Borrower were
prepared on the basis of assumptions, data, information, tests, or conditions
believed to be reasonable at the time such projections, estimates and pro-forma
financial information were furnished, but the Credit Parties do not represent
and warrant that such projections, estimates or pro forma information is (or
will ultimately prove to have been) accurate.

     Section 4.07 Litigation. There is no pending or, to the knowledge of any
Responsible Officer of any Credit Party, threatened action or proceeding
affecting any of the Credit Parties before any court, Governmental Authority or
arbitrator which (a) both (i) involves the possibility of any judgment or
liability against any Credit Party not fully covered by insurance (except for
normal deductibles) and (ii) could reasonably be expected to cause a Material
Adverse Change or (b) purports to affect the legality, validity, binding effect
or enforceability of this Agreement, any Subordinated Note, or any other
Subordinated Loan Document. Additionally, there is no pending or, to the
knowledge of any Responsible Officer of any Credit Party, threatened action or
proceeding instituted against any Credit Party which seeks to adjudicate such
Credit Party as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its Property.

     Section 4.08 Taxes.

     (a) Reports and Payments. All Returns (as defined below in Section 4.08(c))
required to be filed by or on behalf of any Credit Party or any member of the
Controlled Group (hereafter collectively called the “Tax Group”) have been duly
filed on a timely basis or appropriate extensions have been obtained and such
Returns are and will be true, complete and correct in all material respects; and
all Taxes shown to be payable on the Returns or on subsequent assessments with
respect thereto will have been paid in full on a timely basis, and no other
Taxes will be payable by the Tax Group with respect to items or periods covered
by such Returns, except where any obligation is being contested in good faith
and by appropriate proceedings and after adequate reserves for such items have
been made in accordance with GAAP. The reserves for accrued Taxes reflected in
the financial statements delivered to the Lenders under this Agreement are
adequate in the aggregate for the payment of all unpaid Taxes, whether or not
disputed, for the period ended as of the date thereof and for any period prior
thereto, and for

36



--------------------------------------------------------------------------------



 



which the Tax Group may be liable in its own right, as withholding agent or as a
transferee of the assets of, or successor to, any Person.

     (b) Taxes Definition. “Taxes” in this Section 4.08 shall mean all taxes,
charges, fees, levies, or other assessments imposed by any federal, state,
local, or foreign taxing authority, including without limitation, income, gross
receipts, excise, real or personal property, sales, occupation, use, service,
leasing, environmental, value added, transfer, payroll, and franchise taxes (and
including any interest, penalties, or additions to tax attributable to or
imposed on with respect to any such assessment).

     (c) Returns Definition. “Returns” in this Section 4.08 shall mean any
federal, state, local, or foreign report, estimate, declaration of estimated
Tax, information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.

     Section 4.09 Pension Plans. All Plans are in compliance in all material
respects with all applicable provisions of ERISA. No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code. No Reportable Event has occurred with respect to
any Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in all material respects with applicable provisions of ERISA and
the Code. The present value of all benefits vested under each Plan (based on the
assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits. None of the Credit Parties or any member of the
Controlled Group has had a complete or partial withdrawal from any Multiemployer
Plan for which there is any withdrawal liability. As of the most recent
valuation date applicable thereto, none of the Credit Parties or any member of
the Controlled Group would become subject to any liability under ERISA if any
Credit Party or any member of the Controlled Group received notice that any
Multiemployer Plan is insolvent or in reorganization. Based upon GAAP existing
as of the date of this Agreement and current factual circumstances, no Credit
Party has reason to believe that the annual cost during the term of this
Agreement to any Credit Party or any other member of the Controlled Group for
post-retirement benefits to be provided to the current and former employees of
the Borrower or any member of the Controlled Group under welfare benefit plans
(as defined in Section 3(1) of ERISA) could, in the aggregate, reasonably be
expected to cause a Material Adverse Change.

     Section 4.10 Condition of Property; Casualties.

     (a) Subject to the matters set forth in Schedule 4.10, each of the Borrower
and its Subsidiaries has good and indefeasible title to all of its Oil and Gas
Properties evaluated in the most recently delivered Engineering Report, free and
clear of all Liens except for Permitted Liens. Brigham Exploration has good and
defensible title to all of the Equity Interests in the General Partner and,
directly and indirectly, all of the ownership interests in the Limited

37



--------------------------------------------------------------------------------



 



Partners, except for Permitted Liens. Each of the General Partner and the
Limited Partners has good and defensible title to all of the Equity Interests in
the Borrower, except for Permitted Liens.

     (b) The quantum and nature of the interest of the Borrower and its
Subsidiaries in and to its Hydrocarbon Interests as set forth in the most recent
Engineering Report includes the entire interest of the Borrower and its
Subsidiaries in such Hydrocarbon Interests as of the date of such Engineering
Report and are complete and accurate in all material respects as of the date of
such Engineering Report; and there are no “back-in” or “reversionary” interests
held by third parties which could materially reduce the interest of the Borrower
and its Subsidiaries in such Hydrocarbon Interests except as taken into account
in such Engineering Report. The ownership of such Hydrocarbon Interests held by
the Borrower and its Subsidiaries shall not in any material respect obligate any
of such Persons to bear the costs and expenses relating to the maintenance,
development, and operations of such Hydrocarbon Interests in an amount in excess
of the working interest of such Person in each such Hydrocarbon Interest set
forth in the most recent Engineering Report.

     (c) All leases, instruments and agreements comprising the Borrower’s and
its Subsidiaries’ Oil and Gas Properties necessary for the conduct of business
of the Borrower and its Subsidiaries are valid and subsisting, in full force and
effect and there exists no default or event of default or circumstance which
with the giving of notice or lapse of time or both would give rise to a default
under any such leases, instruments or agreements, in each case which would
affect in any material respect the conduct of the business of the Borrower and
its Subsidiaries. Neither the Borrower or any of its Subsidiaries nor, to the
knowledge of the Borrower, any other party to any leases, instruments or
agreements comprising its Oil and Gas Properties evaluated in the most recently
delivered Engineering Report, has given or threatened to give notice of any
default under or inquiry into any possible default under, or action to alter,
terminate, rescind or procure a judicial reformation of, any such lease,
instrument or agreement.

     (d) All of the Properties of the Borrower and its Subsidiaries that are
reasonably necessary for the operation of their business are in good repair,
working order and condition in all material respects and are maintained as is
customary in the oil and gas industry. Since the date of the most recent
financial statements delivered pursuant to Section 5.06(a), neither the business
nor the Properties of the Credit Parties, taken as a whole, has been materially
and adversely affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, Permits, or
concessions by a Governmental Authority, riot, activities of armed forces, or
acts of God or of any public enemy.

     (e) Except as set forth on Schedule 4.10 or as otherwise disclosed in
writing to the Agent:

          (i) In each case only with respect to any of the Borrower’s and its
Subsidiaries’ Oil and Gas Properties that have been assigned a discounted
present value equal to or in excess of $2,000,000 in any Engineering Report,
(A) all rentals, royalties,

38



--------------------------------------------------------------------------------



 



overriding royalties, shut-in royalties and other payments due under or with
respect to any such Hydrocarbon Interests evaluated in any Engineering Report
have been properly and timely paid in the ordinary course of business and
(B) all material expenses payable under the terms of the contracts and
agreements comprising such Oil and Gas Properties (other than those described
above in clause (A)) have been properly and timely paid in the ordinary course
of business, except in each case (1) where such payments are being contested in
good faith by appropriate proceedings and for which adequate reserves complying
with GAAP have been made or (2) for payments the late payment of which could not
reasonably be expected to cause a termination or forfeiture of any of the
Borrower’s or its Subsidiaries’ rights under any such leases, instruments or
agreements comprising any such Oil and Gas Properties or otherwise, individually
or in the aggregate, cause a Material Adverse Change;

          (ii) All of the proceeds from the sale of Hydrocarbons produced from
the Borrower’s and its Subsidiaries’ Hydrocarbon Interests are being properly
and timely paid to the Borrower without suspense, other than any such proceeds
the late payment or non-payment of which could not reasonably be expected to
cause a Material Adverse Change or materially adversely affect the value of the
Collateral taken as a whole; and

          (iii) No material amount of proceeds that has been received by any
Credit Party from the sale of Hydrocarbons produced from the Oil and Gas
Properties evaluated in the most recently delivered Engineering Report is
subject to any claim for any refund or refund obligation, except as permitted
under Section 4.14 or Section 6.13.

     Section 4.11 Security Instruments.

     (a) The provisions of each of the Second Pledge Agreements delivered to the
Agent are effective to create in favor of the Agent, for the ratable benefit of
the Lenders, a legal, valid and enforceable security interest in the Pledged
Collateral (as defined therein) and proceeds thereof and upon the filing of
UCC-1 Financing Statements with the secretary of state of each jurisdiction of
formation for each of the grantors party thereto, the Second Pledge Agreements
shall constitute an Acceptable Security Interest in all right, title and
interest of the applicable Credit Party in such Pledged Collateral and the
proceeds thereof.

     (b) On the Closing Date, the Equity Interests listed on Schedule I to each
of the Second Pledge Agreements will constitute all the issued and outstanding
Equity Interests in the Borrower, the General Partner, the Limited Partners, and
the direct and indirect Subsidiaries of the Borrower; all such Equity Interests
have been duly and validly issued and are fully paid and nonassessable; and the
relevant pledgor of said shares is the record and beneficial owner of said
shares.

     (c) The provisions of each Second Mortgage will be effective to grant to
the Agent, for the ratable benefit of the Lenders, legal, valid and enforceable
mortgage liens on all of the right, title and interest of the Borrower and its
Subsidiaries in the mortgaged property described therein. Once each such Second
Mortgage has been recorded in the appropriate recording office,

39



--------------------------------------------------------------------------------



 



such Second Mortgage will constitute an Acceptable Security Interest in such
mortgaged property.

     (d) On the Closing Date, all governmental actions and all other filings,
recordings, registrations, third party consents and other actions which are
necessary to create and perfect the Liens provided for in the Subordinated
Security Instruments will have been made, obtained and taken in all relevant
jurisdictions (or are the subject of arrangements, satisfactory to the Agent, to
be made, obtained or taken on or promptly after the Closing Date). No other
filings or recordings are required in order to perfect the security interests
created under any Subordinated Security Instruments.

     Section 4.12 No Burdensome Restrictions; No Defaults.

     (a) Neither the Borrower nor any of its Subsidiaries is a party to any
indenture, loan, or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation that could reasonably be expected to
cause a Material Adverse Change. Neither the Borrower nor any of its
Subsidiaries is in default nor has any event or circumstance occurred which, but
for the expiration of any grace period or the giving of notice, or both, would
constitute a default under (i) the Senior Credit Agreement or (ii) any other
material contract, agreement, lease, or other instrument to which such Credit
Party is a party which default could reasonably be expected to cause a Material
Adverse Change.

     (b) No Default has occurred and is continuing.

     Section 4.13 Environmental Condition. Other than exceptions to any of the
following that would not reasonably be expected to cause a Material Adverse
Change or materially adversely affect the value of the Collateral taken as a
whole:

     (a) Permits, Etc. With respect to its Oil and Gas Properties for which such
Credit Party is the operator and with respect to its Oil and Gas Properties that
are operated by operators other than the Borrower or a Subsidiary, to the best
of its knowledge, in all material respects, each of the Credit Parties (i) has
obtained all Environmental Permits necessary for the ownership and operation of
any and all of their respective Properties for which such Credit Party is the
operator and the conduct of their respective businesses; (ii) have at all times
been and are in compliance with all terms and conditions of such Permits and
with all other requirements of applicable Environmental Laws and other Legal
Requirements; (iii) have not received notice of any violation or alleged
violation of any Environmental Law or any such Permit; and (iv) are not subject
to any actual or contingent Environmental Claim with respect to such Properties.

     (b) Certain Liabilities. None of the present or, to the best knowledge of
any Credit Party, previously owned or operated Property of any of the Credit
Parties, wherever located, (i) has been placed on or proposed to be placed on
the National Priorities List, the Comprehensive Environmental Response
Compensation Liability Information System list, or their state or local analogs,
or have been otherwise investigated, designated, listed, or identified

40



--------------------------------------------------------------------------------



 



as a potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; or (ii) is
subject to a Lien, other than a Permitted Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by the Borrower or any of its Subsidiaries, wherever located.
To the best knowledge of any Credit Party, none of the present or previously
owned Property of any of the Credit Parties, wherever located, has been the site
of any Release of Hazardous Substances or Hazardous Wastes from present or past
operations that has caused at the site or at any third party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response.

     (c) Certain Actions. Without limiting the foregoing, (i) neither Borrower
nor any Subsidiary of Borrower has filed any notice under any Law indicating
that any such Person is responsible for the improper Release in the Environment,
or the improper storage or disposal of any material amount of any Hazardous
Wastes or that any Hazardous Wastes have been improperly released, or are
improperly stored or disposed of, upon any Property of any such Person, and
(ii) neither Borrower nor any of its Subsidiaries has any known contingent
liability under any Environmental Laws.

     Section 4.14 Gas Contracts. Except as set forth in the most recent
Engineering Report or in Schedule 4.14, on a net basis there are no material gas
imbalances, material take-or-pay or other prepayments with respect to the Oil
and Gas Properties of the Borrower and its Subsidiaries (or, in the case of Oil
and Gas Properties operated by operators other than the Borrower or its
Subsidiaries, to the Borrower’s knowledge after reasonable investigation) that
would require the Borrower and its Subsidiaries to deliver 2.5% or more of the
aggregate calendar quarter production from the Borrower’s and its Subsidiaries’
Hydrocarbons produced on a calendar quarter basis from their Hydrocarbon
Interests at some future time without then or thereafter receiving full payment
therefor.

     Section 4.15 Compliance with Laws. Except for any failure to comply with
any of the foregoing which would not reasonably be expected to cause a Material
Adverse Change, each of the Credit Parties has (a) complied with all applicable
Legal Requirements of any Governmental Authority having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
Property and (b) obtained all Permits that are necessary for the ownership of
any of its Properties or the conduct of their business. Other than exceptions to
any of the following that would not reasonably be expected to cause a Material
Adverse Change: (i) the prices being received by the Borrower and its
Subsidiaries for the production of Hydrocarbons do not violate any material
provision of any contract or agreement comprising the Oil and Gas Properties of
the Borrower and its Subsidiaries or any Legal Requirement, (ii) where
applicable, all of the wells located on the Borrower’s and its Subsidiaries’
Hydrocarbon Interests and production of Hydrocarbons therefrom have been
properly classified under appropriate governmental regulations, (iii) all
necessary regulatory filings have been properly made in connection with the
drilling, completion and operation of the wells on or attributable to the
Borrower’s and its Subsidiaries’ Hydrocarbon Interests and all other operations
related thereto and (iv) all production and sales of the Borrower’s and its
Subsidiaries’ Hydrocarbons produced or sold from

41



--------------------------------------------------------------------------------



 



the Borrower’s and its Subsidiaries’ Hydrocarbon Interests have been made in
accordance with any applicable allowables (plus permitted tolerances) imposed by
any Governmental Authorities.

     Section 4.16 Material Agreements. Schedule 4.16 sets forth a complete and
correct list of all material agreements, leases, indentures, purchase
agreements, obligations in respect of letters of credit, guarantees, joint
venture agreements, and other instruments in effect or to be in effect as of the
Closing Date providing for, evidencing, securing or otherwise relating to any
material Debt of the Borrower or any of its Subsidiaries, and all obligations of
the Borrower or any of its Subsidiaries to issuers of surety or appeal bonds
(other than operator’s bonds, plugging and abandonment bonds, and similar surety
obligations obtained in the ordinary course of business) issued for the account
of the Borrower or any of its Subsidiaries, and such list correctly sets forth
the names of the debtor or lessee and creditor or lessor with respect to the
Debt or lease obligations outstanding or to be outstanding and the Property
subject to any Lien securing such Debt or lease obligation.

     Section 4.17 Organizational Documents. The Partnership Agreement has not
been terminated, is in full force and effect as of the Closing Date and no
default has occurred and is continuing thereunder that could reasonably be
expected to cause a Material Adverse Change.

     Section 4.18 Guarantors. All of the Borrower’s Subsidiaries are Guarantors
under Article VIII.

     Section 4.19 Insurance. Each of the Borrower and its Subsidiaries carry
insurance required under Section 5.02.

     Section 4.20 Use of Proceeds. The proceeds of the Advances will be used by
the Borrower for the purposes described in Section 5.10. The Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U). No proceeds of any
Advance will be used to purchase or carry any margin stock in violation of
Regulation T, U or X.

     Section 4.21 Investment Company Act. Neither Brigham Exploration nor any of
its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

     Section 4.22 Public Utility Holding Company Act. Neither Brigham
Exploration nor any of its Subsidiaries is a “holding company,” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” or a “public utility” within the
meaning of the Public Utility Holding Company Act of 1935, as amended.

     Section 4.23 Transmitting Utility. Neither Brigham Exploration nor any of
its Subsidiaries is a “transmitting utility” or an “interstate gas pipeline
company” or a “public service corporation” within the meaning of the laws
currently in effect for the States of Texas and/or Oklahoma.

42



--------------------------------------------------------------------------------



 



ARTICLE V

AFFIRMATIVE COVENANTS

     So long as any Subordinated Note or any amount under any Subordinated Loan
Document shall remain unpaid or any Lender shall have any Commitment hereunder,
each of the Credit Parties agrees to comply with the following covenants.

     Section 5.01 Compliance with Laws, Etc. The Borrower shall comply, and
cause each of its Subsidiaries to comply, in all material respects with all
Legal Requirements; provided that this Section 5.01 shall not prevent the
Borrower or any of its Subsidiaries from, in good faith and with reasonable
diligence, contesting the validity or application of any such laws or
regulations by appropriate legal proceedings. Without limitation of the
foregoing, the Borrower shall use commercially reasonable efforts to obtain, and
shall cause each of its Subsidiaries to use commercially reasonable efforts to
obtain, as soon as practicable, all consents or approvals required from any
states of the United States (or other Governmental Authorities) necessary to
grant the Agent an Acceptable Security Interest in the Borrower’s and its
Subsidiaries’ Oil and Gas Properties.

     Section 5.02 Maintenance of Insurance.

     (a) The Borrower shall, and shall cause each of its Subsidiaries to,
maintain with financially sound and reputable insurance companies insurance of
such types, in such amounts and against such risks as is customary to be
maintained by companies engaged in the same or a similar business in the same
general area; and furnish to the Agent, upon written request, full information
as to the insurance carried. In addition, the Borrower shall, and shall cause
each of its Subsidiaries to, comply with all requirements regarding insurance
contained in the Subordinated Security Instruments.

     (b) All certified copies of policies or certificates thereof, and
endorsements and renewals thereof shall be delivered to and retained by the
Agent. All policies of insurance shall name the Agent as an additional insured.
All policies or certificates of insurance shall set forth the coverage, the
limits of liability, the name of the carrier, the policy number, and the period
of coverage. In addition, all policies of insurance required under the terms
hereof shall contain an endorsement or agreement by the insurer that any loss
shall be payable in accordance with the terms of such policy notwithstanding any
act of negligence of the Borrower, or a Subsidiary or any party holding under
the Borrower or a Subsidiary which might otherwise result in a forfeiture of the
insurance and the further agreement of the insurer waiving all rights of setoff,
counterclaim or deductions against the Borrower and its Subsidiaries. All such
policies shall contain a provision that notwithstanding any contrary agreements
between the Borrower, its Subsidiaries, and the applicable insurance company,
such policies will not be canceled, allowed to lapse without renewal,
surrendered or amended (which provision shall include any reduction in the scope
or limits of coverage) without at least 10 days’ prior written notice to the
Agent in the event of the Borrower’s failure to pay any premiums and in all
other cases, 30 days’ prior written notice to the Agent. So long as no Default
or Event of Default shall have occurred and is

43



--------------------------------------------------------------------------------



 



continuing, Borrower shall be entitled to retain the proceeds of any insurance
policy described above.

     Section 5.03 Preservation of Corporate Existence, Etc. Each of the Credit
Parties shall preserve and maintain its corporate, limited partnership or
limited liability company, as applicable, existence, and all of its material
rights, franchises, and privileges in the jurisdiction of its formation, and
qualify and remain qualified as a foreign entity in each jurisdiction in which
qualification is necessary or desirable in view of its business and operations
or the ownership of its Properties to the extent the failure to qualify could
reasonably be expected to cause a Material Adverse Change.

     Section 5.04 Payment of Taxes, Etc. The Borrower shall, and shall cause
each of its Subsidiaries to, pay and discharge, before the same shall become
delinquent, (a) all taxes, assessments, and governmental charges or levies
imposed upon it or upon its income or profits or Property prior to the date on
which penalties attach thereto and (b) all lawful claims that are material in
amount which, if unpaid, could by law become a Lien upon its Property; provided
that neither the Borrower nor any such Subsidiary shall be required to pay or
discharge any such tax, assessment, charge, levy, or claim which is being
contested in good faith and by appropriate proceedings, and with respect to
which reserves in conformity with GAAP have been provided.

     Section 5.05 Inspection; Books and Records. Upon reasonable notice, each
Credit Party shall permit the Agent or any of its agents or representatives,
during normal business hours, to (a) examine and make copies of and abstracts
from the records and books of account of, and visit and inspect at their
reasonable discretion the Properties of, such Credit Party, and (b) discuss the
affairs, finances and accounts of such Credit Party with any of their respective
officers or directors, all to the extent reasonably requested by the Agent. Each
Credit Party shall keep proper books of records and account in which full, true
and correct entries in conformity with GAAP and all Legal Requirements shall be
made of all dealings and transactions in relation to its business and
activities.

     Section 5.06 Reporting Requirements. The Borrower shall furnish, or shall
cause the applicable Credit Party to furnish, to the Agent and each Lender:

     (a) Annual Financials of Brigham Exploration. As soon as available, but in
any event within 90 days after the end of each fiscal year of Brigham
Exploration or sooner if required by the SEC, the audited consolidated
statements of income, stockholders’ equity, changes in financial position and
cash flow of Brigham Exploration and its consolidated Subsidiaries for such
fiscal year, and the related consolidated and unaudited consolidating balance
sheets of Brigham Exploration and its consolidated Subsidiaries as at the end of
such fiscal year, and setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, together with a
certification by its Chief Executive Officer and its Chief Financial Officer in
accordance with the Sarbanes-Oxley Act of 2002 and accompanied by the related
opinion of independent public accountants of recognized national standing
reasonably acceptable to the Agent which opinion shall state that such financial
statements fairly present the consolidated financial position and results of
operations of Brigham Exploration and its consolidated

44



--------------------------------------------------------------------------------



 



Subsidiaries as at the end of, and for, such fiscal year and that such financial
statements have been prepared in accordance with GAAP except for such changes in
such principles with which the independent public accountants shall have
concurred and such opinion shall not contain a “going concern” or like
qualification or exception;

     (b) Quarterly Financials of Brigham Exploration. As soon as available, but
in any event not later than 45 days after the end of each of the first three
quarterly fiscal periods of each fiscal year of Brigham Exploration and its
consolidated Subsidiaries (or sooner if required by the SEC), consolidated
statements of income, stockholders’ equity, changes in financial position and
cash flow of Brigham Exploration and its consolidated Subsidiaries for such
period and for the period from the beginning of the respective fiscal year to
the end of such period, and the related consolidated and consolidating balance
sheets of Brigham Exploration and its consolidated Subsidiaries as at the end of
such period, and setting forth in each case in comparative form the
corresponding figures for the corresponding period in the preceding fiscal year,
together with a certification by its Chief Executive Officer and its Chief
Financial Officer in accordance with the Sarbanes-Oxley Act of 2002 and
accompanied by the certificate of a Responsible Officer of Brigham Exploration,
which certificate shall state that such financial statements fairly present the
consolidated financial position and results of operations of Brigham Exploration
and its consolidated Subsidiaries in accordance with GAAP, as at the end of, and
for such period (subject to normal year-end audit adjustments);

     (c) Compliance Certificates. Concurrently with the delivery of each of the
financial statements referred to in Section 5.06(a) and Section 5.06(b), a
Compliance Certificate executed by a Responsible Officer of Brigham Exploration;

     (d) Insurance Certificates. Concurrently with the annual renewal thereof,
insurance certificates naming the Agent additional insured and evidencing
insurance which meets the requirements of this Agreement and the Subordinated
Security Instruments;

     (e) Notice of Defaults. As soon as possible after the occurrence of a
Default known to any Responsible Officer of any Credit Party which is continuing
on the date of such statement, a statement of a Responsible Officer setting
forth the details of such Default and the actions which the Credit Parties have
taken and propose to take with respect thereto;

     (f) Material Changes. Prompt written notice of any condition or event of
which any Responsible Officer of any Credit Party has knowledge, which condition
or event has resulted in or could reasonably be expected to cause a Material
Adverse Change;

     (g) Annual Capital Expenditures Budget. As soon as available and in any
event prior to January 31, a one- year capital expenditure projection for
Brigham Exploration and its Subsidiaries in form and substance acceptable to the
Agent for the following fiscal year;

     (h) Litigation. Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of the Borrower threatened, or affecting any
Credit Party which, if adversely determined, could

45



--------------------------------------------------------------------------------



 



reasonably be expected to cause a Material Adverse Change, (ii) any material
litigation or proceeding against the Borrower or any of its Subsidiaries in
which the amount involved is not covered in full by insurance (subject to normal
and customary deductibles), or in which injunctive or similar relief is sought
or (iii) any claim, judgment, Lien or other encumbrance (other than a Permitted
Lien) affecting any Property of the Borrower or any of its Subsidiaries if the
value of such claim, judgment, Lien, or other encumbrance affecting such
Property shall exceed $2,000,000 (excluding liabilities to the extent covered by
insurance unless the insurer has disputed that such insurance covers such
liabilities);

     (i) Environmental. Prompt written notice of any threatened action,
investigation or inquiry by any Governmental Authority of which any Responsible
Officer of any Credit Party has knowledge in connection with any Environmental
Laws with respect to the Property of the Borrower or any of its Subsidiaries,
excluding routine testing, compliance and corrective action;

     (j) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter (excluding routine correspondence) submitted to any
Credit Party by independent accountants in connection with any annual, interim
or special audit made by them of the books of any Credit Party, and a copy of
any response by any Credit Party to such letter or report;

     (k) Securities Law Filings and other Public Information. Promptly, upon its
becoming available, each financial statement, notice, proxy material, reports
and other information which any Credit Party sends to the holders of its
respective public securities generally, files with or received from the SEC
(excluding correspondence and other information received from the SEC concerning
draft registration statements), or otherwise makes available to the public or
the financial community generally;

     (l) Notices Under Other Loan Agreements. Promptly after the furnishing
thereof, copies of any statement, report or notice furnished to any Person
pursuant to the terms of any indenture, loan or credit or other similar
agreement, other than this Agreement and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 5.06;

     (m) ERISA Information and Compliance. Promptly furnish, and will cause any
ERISA Affiliate to promptly furnish, (i) if requested by the Agent promptly
after the filing thereof with the United States Secretary of Labor, the Interest
Revenue Service or the PBGC, copies of each annual and other report with respect
to each Plan or any trust created thereunder, (ii) immediately upon becoming
aware of the occurrence of any ERISA Event or of any “prohibited transaction,”
as described in Section 406 of ERISA or in Section 4975 of the Code, in
connection with any Plan or any trust created thereunder, a written notice
signed by a Responsible Officer of the General Partner or such ERISA Affiliate
specifying the nature thereof, what action the borrower or the ERISA Affiliate
is taking or proposes to take with respect thereto, and when known, any action
taken or proposed by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto, and (iii) immediately upon receipt thereof,
copies of any notice of the PBGC’s intention to terminate or to have a trustee
appointed to administer any Plan; and

46



--------------------------------------------------------------------------------



 



     (n) Acquisition Information. Concurrently with the delivery of each of the
financial statements referred to in Section 5.06(a) and Section 5.06(b), a list
of any Properties consisting of Oil and Gas Properties purchased by the Borrower
or any of its Subsidiaries during the previous fiscal quarter other than in the
ordinary course of business for a price equal to or greater than $5,000,000 for
any single transaction or group of related transactions or $10,000,000 in the
aggregate during the previous twelve months (unless previously disclosed),
together with such other information regarding such Oil and Gas Properties as
Agent or any Lender may reasonably request; and

     (o) Other Information. Subject to any applicable restrictions on
disclosure, such other information respecting the business or Properties, or the
condition or operations, financial or otherwise, of the Credit Parties
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA), as any Lender through
the Agent may from time to time reasonably request. The Agent agrees to provide
the Lenders with copies of any material notices and information delivered solely
to the Agent pursuant to the terms of this Agreement.

Documents required to be delivered pursuant to Section 5.06(a), (b) or (k) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Brigham Exploration posts such
documents, or provides a link thereto on Brigham Exploration’s website on the
Internet; or (ii) on which such documents are posted on Brigham Exploration’s
behalf on an Internet or intranet website (such as “Edgar”), if any, to which
each Lender and the Agent have access (whether a commercial third-party website
or whether sponsored by the Agent); provided that: (A) the Borrower shall
deliver paper copies of such documents to the Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Agent or such Lender and (B) the
Borrower shall notify the Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 5.06(c) to the Agent. Except for such Compliance Certificates, the Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

     Section 5.07 Maintenance of Property. The Borrower shall, and shall cause
each of its Subsidiaries to, (a) develop and operate its Oil and Gas Properties
in a good and workmanlike manner as is customary in the oil and gas industry,
and observe and comply in all material respects with all of the terms and
provisions, express or implied, of all oil and gas leases relating to such Oil
and Gas Properties so long as the oil and gas leases are capable of producing
Hydrocarbons in quantities and at prices providing for continued efficient and
profitable operation of business; (b) comply in all material respects with all
contracts and agreements

47



--------------------------------------------------------------------------------



 



applicable to or relating to its Oil and Gas Properties or the production and
sale of Hydrocarbons and accompanying elements therefrom; (c) maintain,
preserve, and keep all operating equipment used with respect to its Oil and Gas
Properties in proper repair, working order and condition (ordinary wear and tear
excepted) in a good and workmanlike manner as is customary in the oil and gas
industry, and (d) with respect to its Oil and Gas Properties that are operated
by operators other than the Borrower or a Subsidiary, (i) seek to enforce the
operators’ contractual obligations to maintain, develop, and operate such
Properties subject to the applicable operating agreements and (ii) cause or make
reasonable and customary efforts to cause such Oil and Gas Properties to be
operated in a good and workmanlike manner as is customary in the oil and gas
industry.

     Section 5.08 Environmental Laws. To the extent that a reasonably prudent
owner or operator would do so under the same or similar circumstances, the
Borrower shall, and shall cause each of its Subsidiaries to establish and
implement such procedures as may be reasonably necessary to periodically
determine and assure that any failure of the following does not cause a Material
Adverse Change: (i) all Property of the Borrower and its Subsidiaries and the
operations conducted thereon and other activities of the Borrower and the
Subsidiaries are in compliance with and do not violate the requirements of any
Environmental Laws; (ii) no Hazardous Substances or Hazardous Wastes are
disposed of or otherwise released on or to any Property owned by any such party
except in compliance with Environmental Laws, (iii) no Hazardous Substance will
be released on or to any such Property in a quantity equal to or exceeding that
quantity that requires reporting under CERCLA, and (iv) no Hazardous Substances
or Hazardous Wastes is released on or to any such Property so as to pose an
imminent and substantial endangerment to public health or welfare or the
environment. With respect to Oil and Gas Properties owned by the Borrower and/or
any of its Subsidiaries, but with respect to which neither the Borrower nor a
Subsidiary is the operator, the Borrower shall use commercially reasonable
efforts to cause the operator of such Oil and Gas Properties to establish and
implement procedures and take any actions required of the Borrower under this
Section 5.08.

     Section 5.09 Payment of Trade Payables. Each of the Credit Parties shall
pay, and shall cause each of its Subsidiaries to pay, all of their customary
trade payables incurred in the ordinary course of business now or hereafter
incurred within 90 days of the date the invoice is received by such Credit
Party, unless subject to legal offset or unless being contested in good faith by
appropriate proceedings and reserves adequate under GAAP shall have been
established therefor.

     Section 5.10 Use of Proceeds. The Borrower shall use the proceeds of the
Advances (a) to refinance Debt under the Existing Subordinated Credit Agreement
and (b) for other general partnership purposes.

     Section 5.11 Additional Collateral. The Borrower will grant, and will cause
each of its Subsidiaries to grant, to the Agent an Acceptable Security Interest
in such Oil and Gas Properties of the Borrower and its Subsidiaries,
constituting 80% of the discounted net present value of the Proven Reserves of
the Borrower and its Subsidiaries as determined by the Agent.

48



--------------------------------------------------------------------------------



 



     Section 5.12 New Subsidiaries. Within 10 days after (a) the date of the
creation of any new Subsidiary of Brigham Exploration or the Borrower, or
(b) the purchase by Brigham Exploration, the Borrower, or any of its other
Subsidiaries of the Equity Interests of any Person, which purchase results in
such Person becoming a Subsidiary of Brigham Exploration or of the Borrower
permitted by this Agreement, Brigham Exploration or the Borrower, as applicable,
shall, in each case, cause (i) such Person to execute and deliver to the Agent
(with sufficient originals for each applicable Lender) a joinder agreement to
this Agreement in form and substance acceptable to the Agent, a Second Pledge
Agreement (if such new Subsidiary owns one or more Subsidiaries), one or more
Second Mortgages (if such new Subsidiary owns Oil and Gas Properties and if such
Second Mortgages are otherwise required under Section 5.11), and such other
Subordinated Security Instruments as the Agent or any Lender may reasonably
request (to the extent such other Subordinated Security Instruments are required
to be delivered under the terms of this Agreement), in each case to secure the
Subordinated Obligations together with evidence of corporate authority to enter
into and such legal opinions in relation to such joinder agreement, Second
Pledge Agreement, Second Mortgages and other Subordinated Security Instruments
as the Agent may reasonably request, and (ii) the stockholder of such new
Subsidiary to execute a Second Pledge Agreement pledging its interests in the
Equity Interests of such new Subsidiary to secure the Subordinated Obligations
and such evidence of corporate authority to enter into and such legal opinions
in relation to such Second Pledge Agreement as the Agent may reasonably request.

     Section 5.13 Title. As of the Closing Date, the Agent shall have received
title opinions, title reports or other title due diligence reflecting that the
Borrower has title reasonably satisfactory to the Agent in such Oil and Gas
Properties of the Borrower and its Subsidiaries constituting 80% of the
Borrower’s and its Subsidiaries’ proved, developed, producing Hydrocarbon
reserves and proved, developed, nonproducing Hydrocarbon reserves (each as
determined in conformity with the guidelines in effect from time to time as
promulgated by the Society of Petroleum Engineers or its successor association)
as determined by the Agent. With respect to Oil and Gas Properties acquired
after the Closing Date or not previously included in the Borrowing Base, and to
the extent necessary to allow the Agent to achieve the percentage described in
the preceding sentence, the Borrower shall from time to time upon the reasonable
request of the Agent, take such actions and execute and deliver such documents
and instruments as the Agent shall require to ensure that the Agent shall, at
all times, have received satisfactory title opinions (including, if requested,
supplemental or new title opinions addressed to it), title reports, or other
title due diligence, which title diligence shall be in form and substance
reasonably acceptable to the Agent and shall include information regarding the
before payout and after payout ownership interests held by the Borrower and its
Subsidiaries, for all wells located on the Oil and Gas Properties covered
thereby as to the ownership of Oil and Gas Properties of the Borrower and its
Subsidiaries.

     Section 5.14 Further Assurances. The Borrower shall, and shall cause each
of its Subsidiaries to, cure promptly any defects in the execution and delivery
of the Subordinated Loan Documents, including, without limitation, the
Subordinated Security Instruments and this Agreement. The Borrower hereby
authorizes the Agent to file any financing statements without

49



--------------------------------------------------------------------------------



 



the signature of the Borrower to the extent permitted by applicable law in order
to perfect or maintain the perfection of any security interest granted under any
of the Subordinated Loan Documents. The Borrower at its expense will, and will
cause each of its Subsidiaries to, promptly execute and deliver to the Agent
upon request all such other documents, agreements and instruments to comply with
or accomplish the covenants and agreements of the Borrower or any Subsidiary of
the Borrower, as the case may be, in the Subordinated Security Instruments and
this Agreement, or to further evidence and more fully describe the collateral
intended as security for the Subordinated Notes, or to correct any omissions in
the Subordinated Loan Documents, or to state more fully the security obligations
set out herein or in any of the Subordinated Loan Documents, or to perfect,
protect or preserve any Liens created pursuant to any of the Subordinated Loan
Documents, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable the Agent to exercise and enforce its rights and remedies with respect to
any Collateral.

     Section 5.15 Delivery of Engineering Reports.

     (a) The Borrower shall deliver to the Agent and each of the Lenders on or
before each February 15, beginning February 15, 2005, an Independent Engineering
Report dated effective as of the immediately preceding December 31, together
with such other reports, data and supplemental information as may be reasonably
requested by the Agent with respect to the Oil and Gas Properties included or to
be included in the calculation of Total NPV hereunder.

     (b) The Borrower shall deliver to the Agent and each Lender on or before
each August 15, beginning August 15, 2005, an Internal Engineering Report dated
effective as of the immediately preceding June 30, together with such other
reports, data and supplemental information as may be reasonably requested by the
Agent with respect to the Oil and Gas Properties included or to be included in
the calculation of Total NPV hereunder.

     (c) If any Interim Redetermination is ever requested, the Borrower shall
deliver to the Agent and each Lender on or before the 30th day after such
request, an Internal Engineering Report dated effective as of the calendar month
most recently ended prior to the delivery of such report, and such supporting
information with respect thereto as may be reasonably requested by the Agent
with respect to the Oil and Gas Properties included or to be included in the
calculation of Total NPV hereunder.

     (d) With the delivery of each Engineering Report, the Borrower shall
furnish to the Agent and the Banks a certificate from a Responsible Officer
certifying that: (i) the information contained in the Engineering Report and any
other information delivered in connection therewith is true and correct in all
material respects, (ii) the Borrower and its Subsidiaries, as applicable, own
the Oil and Gas Properties specified therein free and clear of any Liens (except
Permitted Liens), (iii) none of the Borrower’s or its Subsidiaries’ Oil and Gas
Properties have been sold since the date of the most recently delivered
Engineering Report except as set forth on an exhibit to the certificate, which
certificate shall list all of such Oil and Gas Properties sold and in such
detail as reasonably required by the Agent, and (iv) on and as of the date of
such Engineering Report each Oil and Gas Property described as “proved
developed” therein was developed for oil

50



--------------------------------------------------------------------------------



 



and gas, and the wells pertaining to such Oil and Gas Properties that are
described therein as producing wells (“Wells”) were each producing oil and gas
in paying quantities, except for Wells that were utilized as water or gas
injection wells or as water disposal wells.

ARTICLE VI

NEGATIVE COVENANTS

     So long as any Subordinated Note or any amount under any Subordinated Loan
Document shall remain unpaid or any Lender shall have any Commitment, each of
the Credit Parties agrees to comply with the following covenants.

     Section 6.01 Liens, Etc. None of the Credit Parties shall create, assume,
incur, or suffer to exist, or permit any of their Subsidiaries to create,
assume, incur, or suffer to exist, any Lien on or in respect of any of its
Property whether now owned or hereafter acquired, or assign any right to receive
income, except that the Credit Parties may create, incur, assume, or suffer to
exist the following (collectively, the “Permitted Liens”):

     (a) Liens securing the Subordinated Obligations;

     (b) Liens securing the Senior Obligations;

     (c) Excepted Liens;

     (d) Liens securing leases allowed under Section 6.02(f) but only on the
Property under lease;

     (e) Liens disclosed on Schedule 6.01; and

     (f) any encumbrances permitted under the terms of any Second Mortgage.

     Section 6.02 Debts, Guaranties, and Other Obligations. None of the Credit
Parties shall, and none of the Credit Parties shall permit any of their
Subsidiaries to, create, assume, suffer to exist, or in any manner become or be
liable in respect of, any Debt except:

     (a) the Senior Obligations;

     (b) the Subordinated Obligations;

     (c) Debt existing on the Closing Date that is reflected in the Financial
Statements or is disclosed on Schedule 6.02, and any renewals or extensions (but
not increases) thereof;

     (d) Accounts payable for the deferred purchase price of Property or
services (other than customary trade payables incurred in the ordinary course of
business) from time to time incurred in the ordinary course of business which,
if greater than 90 days past the date the

51



--------------------------------------------------------------------------------



 



invoice is received by such Credit Party, are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
have been established;

     (e) Debt owing by a Credit Party to any other Credit Party which is
subordinated to the Subordinated Obligations pursuant to subordination
provisions in form and substance acceptable to the Agent;

     (f) Debt of the Borrower under Capital Leases not to exceed $5,000,000 at
any one time outstanding;

     (g) Debt of the Borrower under Hydrocarbon Hedge Agreements or Interest
Hedge Agreements that is made (i) with a Person that is, at the time such
Hydrocarbon Hedge Agreement or Interest Hedge Agreement is made, either a
Lender, a Senior Lender or an Affiliate of a Lender or a Senior Lender, or
(ii) with another counterparty rated at least A- or better by S&P or A3 or
better by Moody’s, provided that the aggregate notional amounts under all such
Hydrocarbon Hedge Agreements (other than Hydrocarbon Hedge Agreement that are
floors) do not exceed 80% of the Borrower’s proved, developed, producing
Hydrocarbon reserves (as determined in conformity with the guidelines in effect
from time to time as promulgated by the Society of Petroleum Engineers or its
successor association) to be produced during the term of such Hydrocarbon Hedge
Agreements and that such Hydrocarbon Hedge Agreements are entered into as a part
of its normal business operations as risk management strategy and/or hedge
against changes resulting from market conditions related to the Borrower’s and
its Subsidiaries’ operations;

     (h) Debt of the Borrower and its Subsidiaries (i) associated with bonds or
surety obligations required by Legal Requirements in connection with the
operation of the Oil and Gas Properties and (ii) associated with the financing
of insurance premiums;

     (i) Debt of the Borrower described in Schedule 6.02(i) and such other Debt
of the Borrower related to the acquisition of software and licensing rights
related thereto that does not exceed $500,000 at any one time outstanding;

     (j) Debt of the Borrower with respect to payments in kind of accrued
dividends on Preferred Stock of the Borrower held by the Preferred Shareholders;
and

     (k) Debt that is not described in subsections (a) through (j) above and
that together with all Debt of the Borrower allowed under subsection (i) above
does not exceed $5,000,000 at any one time outstanding.

     Section 6.03 Agreements Restricting Liens and Distributions. None of the
Credit Parties shall, nor shall any of the Credit Parties permit any of their
Subsidiaries to, create, incur, assume or permit to exist any contract,
agreement or understanding (other than the Senior Loan Documents and the
Subordinated Loan Documents) that in any way prohibits or restricts (a) the
granting, conveying, creation or imposition of any Lien on any of its Property,
whether now owned or hereafter acquired, to secure the Subordinated Obligations,
except for customary

52



--------------------------------------------------------------------------------



 



limitations and restrictions contained in, and limited to, specific leases,
licenses, conveyances, partnership agreements and co-owners’ agreements, and
similar conveyances and agreements or (b) any Subsidiary from paying dividends
or making any other distribution to the Borrower, or otherwise transferring
assets to the Borrower, or which requires the consent of or notice to other
Persons in connection therewith.

     Section 6.04 Merger or Consolidation. None of the Credit Parties shall, nor
shall any of the Credit Parties permit any of their Subsidiaries to (a) merge or
consolidate with or into any other Person, or (b) sell, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its Property to any other Person, except that (i) if either
Brigham Exploration or the Borrower is a party to such merger or consolidation,
then Brigham Exploration or the Borrower, as the case may be, shall be the
continuing Person, (ii) a Subsidiary of the Borrower may merge with or into the
Borrower or a wholly owned Subsidiary of the Borrower (provided that if either
of such Subsidiaries is a Guarantor, the surviving entity shall be a Guarantor),
(iii) a Subsidiary of the Borrower may transfer all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
wholly owned Subsidiary of the Borrower (provided that if the transferor in such
a transaction is a Guarantor, then the transferee must either be the Borrower or
a Guarantor), and (iv) a Subsidiary of Brigham Exploration (other than the
Borrower and its Subsidiaries) may merge with or into Brigham Exploration or a
wholly owned Subsidiary of Brigham Exploration (provided that if either of such
Subsidiaries is a Guarantor, the surviving entity shall be a Guarantor),
provided in each case that (A) no Event of Default exists or no Default would be
caused thereby, and (B) if any Collateral is transferred pursuant to this
Section 6.04, the Borrower shall provide the Agent with ten Business Days’
written notice prior to such transfer, and the Borrower or such Guarantor, as
the case may be, owning the Collateral after such transfer shall ratify and
confirm the Lien on such Collateral and shall take all action reasonably
requested by the Agent in respect of the continued priority and perfection of
the Lien over such Collateral.

     Section 6.05 Sales of Assets. None of the Credit Parties shall, nor shall
any of the Credit Parties permit any of its Subsidiaries to, discount or sell
(with or without recourse) any of their notes receivable or accounts receivable,
except in the ordinary course of business. The Borrower shall not, nor shall it
permit any of its Subsidiaries to sell, assign, farm-out, convey or otherwise
transfer (collectively, a “Disposition”) any Hydrocarbon Interests except for
(a) Dispositions of Hydrocarbons in the ordinary course of business,
(b) Dispositions of equipment that is no longer necessary for the business of
such Person or contemporaneously replaced by equipment of at least comparable
value and use, (c) Dispositions permitted under Section 6.04, (d) Dispositions
of Properties by a Credit Party to another Credit Party, (e) Dispositions of Oil
and Gas Properties made in arm’s length transactions for fair market value, not
exceeding $7,500,000 in any period of twelve consecutive calendar months in the
aggregate or (f) Dispositions (other than farm-outs) of Non-Proven Reserves made
in arm’s length transactions for fair market value, not exceeding $7,500,000 in
any period of twelve consecutive calendar months in the aggregate, provided that
with respect to subsections (c), (d), (e) and (f) of this Section 6.05, no
Default or Event of Default has occurred and is continuing or would result from
such sale.

53



--------------------------------------------------------------------------------



 



     Section 6.06 Restricted Payments. Neither Brigham Exploration nor the
Borrower shall make any Restricted Payments except as permitted under
Section 6.07(a)(iii).

     Section 6.07 Investments and Acquisitions.

     (a) None of the Credit Parties shall, nor shall any of the Credit Parties
permit any of their Subsidiaries to, make or permit to exist any Investment,
except:

          (i) Investments, loans or advances reflected in the Financial
Statements or that are disclosed to the Lenders in Schedule 6.07;

          (ii) Investments in Cash Equivalents; and

          (iii) Investments by any Credit Party in the Borrower or a Person that
is or will become within 10 Business Days after the making of such Investment a
Guarantor in accordance with Section 5.12 or that will, within ten (10) Business
Days after the making of any such Investment merge or consolidate into such
Credit Party, provided that the Borrower may only make Investments to Brigham
Exploration or any Partner to pay federal or state taxes owing by any of them,
payroll and payroll related taxes and other reasonable general and
administrative expenses, or consisting of forgiveness of indebtedness;

     (b) None of the Credit Parties shall, nor shall any of the Credit Parties
permit any of their Subsidiaries to, purchase any Oil and Gas Properties not
evaluated in the most recently delivered Engineering Report in an aggregate
amount in excess of $10,000,000 in any period of twelve consecutive calendar
months. None of the Credit Parties shall, nor shall any of the Credit Parties
permit any of their Subsidiaries to, purchase any Properties (other than Oil and
Gas Properties) other than in the ordinary course of business in an aggregate
amount in excess of $10,000,000 in any period of twelve consecutive calendar
months.

     Section 6.08 Affiliate Transactions. None of the Credit Parties shall, nor
shall any of the Credit Parties permit any of their Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction or series of
transactions (including, but not limited to, the purchase, sale, lease or
exchange of Property, the making of any investment, the giving of any guaranty,
the assumption of any obligation or the rendering of any service) with any of
their Affiliates (other than any transaction between the Borrower, any Credit
Party, or any Subsidiary of the Borrower) unless such transaction or series of
transactions is not in violation of this Agreement and upon fair and reasonable
terms no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person that is not such an Affiliate.

     Section 6.09 Compliance with ERISA. None of the Credit Parties shall, nor
shall any of the Credit Parties permit any of their Subsidiaries to, directly or
indirectly, (a) engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which any Credit Party or any ERISA Affiliate
could be subjected to either a civil penalty assessed pursuant to
Section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code in

54



--------------------------------------------------------------------------------



 



excess of $500,000; (b) terminate, or permit any ERISA Affiliate to terminate,
any Plan in a manner, or take any other action with respect to any Plan, which
could result reasonably be expected to result in any liability to any Credit
Party or any ERISA Affiliate to the PBGC in excess of $500,000; (c) fail to
make, or permit any ERISA Affiliate to fail to make, full payment when due of
all amounts which, under the provisions of any Plan, agreement relating thereto
or applicable law, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto; (d) permit to exist, or allow any ERISA Affiliate to
permit to exist, any accumulated funding deficiency in excess of $500,000 within
the meaning of Section 302 of ERISA or Section 412 of the Code, whether or not
waived, with respect to any Plan; (e) permit, or allow any ERISA Affiliate to
permit, the actuarial present value of the benefit liabilities (as “actuarial
present value of the benefit liabilities” shall have the meaning specified in
Section 4041 of ERISA) under any Plan maintained by any Credit Party or any
ERISA Affiliate which is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities by an
amount in excess of $500,000; (f) contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to, any Multiemployer Plan; (g) acquire, or permit any
ERISA Affiliate to acquire, an interest in any Person that causes such Person to
become an ERISA Affiliate with respect to any Credit Party or any ERISA
Affiliate if such Person sponsors, maintains or contributes to, or at any time
in the six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (i) any Multiemployer Plan, or (ii) any other Plan that is
subject to Title IV of ERISA under which the actuarial present value of the
benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities; (h) incur, or permit any ERISA
Affiliate to incur, a liability to or on account of a Plan under Sections 515,
4062, 4063, 4064, 4201 or 4204 of ERISA which in the aggregate for all such
liabilities exceeds $500,000; (i) contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to, any employee welfare benefit plan, as defined in
Section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by such entities in their sole discretion at any time without any
material liability; or (j) amend or permit any ERISA Affiliate to amend, a Plan
resulting in an increase in current liability such that any Credit Party or any
ERISA Affiliate is required to provide security to such Plan under
Section 401(a)(29) of the Code.

     Section 6.10 Sales and Leasebacks. None of the Credit Parties shall, nor
shall any of the Credit Parties permit any of their Subsidiaries to, enter into
any arrangement, directly or indirectly, with any Person whereby such Credit
Party shall sell or transfer any of its Property, whether now owned or hereafter
acquired, and whereby such Credit Party shall then or thereafter rent or lease
as lessee such Property or any part thereof or other Property which such Credit
Party intends to use for substantially the same purpose or purposes as the
Property sold or transferred, except for sales and leasebacks of compression,
processing, gathering or other similar equipment in an aggregate amount not to
exceed $2,000,000 in any period of twelve

55



--------------------------------------------------------------------------------



 



consecutive calendar months provided that no Default or Event of Default has
occurred and is continuing or would result from such sale and leaseback.

     Section 6.11 Change of Business. None of the Credit Parties shall, nor
shall any of the Credit Parties permit any of their Subsidiaries to, allow any
material change to be made in the character of its business as an independent
oil and gas exploration and production company

     Section 6.12 Use of Proceeds. The Borrower will not permit the proceeds of
any Advance to be used for any purpose other than those permitted by
Section 5.10. Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or shall take, any action which might cause any of the
Subordinated Loan Documents to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.

     Section 6.13 Gas Imbalances, Take-or-Pay or Other Prepayments. Except as
set forth in Schedule 4.14, the Borrower shall not allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower and its Subsidiaries that would require the Borrower and its
Subsidiaries to deliver 2.5% or more of the aggregate calendar quarter
production from the Borrower’s and its Subsidiaries’ Hydrocarbons produced on a
calendar quarter basis from such Hydrocarbon Interests at some future time
without then or thereafter receiving full payment therefor.

     Section 6.14 Additional Subsidiaries. Except as otherwise permitted by
Section 6.07, none of the Credit Parties shall, nor shall any of the Credit
Parties permit any of their Subsidiaries to, create any additional Subsidiaries
or make any additional Investment in a Subsidiary unless such Credit Party has
complied with Section 5.12. Except as otherwise permitted by
Section 6.07(a)(iii), no assets may be transferred to a Subsidiary that is not a
Guarantor.

     Section 6.15 Limitation on Leases. None of the Credit Parties shall, nor
shall any of the Credit Parties permit any of their Subsidiaries to, create,
incur, assume or suffer to exist any obligation for the payment of rent or hire
of Property of any kind whatsoever (real or personal including Capital Leases
but excluding leases of Hydrocarbon Interests and the equipment used thereon),
under leases or lease agreements that would cause the aggregate amount of all
payments made by the Credit Parties and their Subsidiaries pursuant to all such
leases or lease agreements to exceed $5,000,000 in any period of twelve
consecutive calendar months during the life of such leases.

     Section 6.16 Equity Interests of Partners. Brigham Exploration will not
permit any of Equity Interests of any of the Partners to be owned or controlled
by any Person other than Brigham Exploration or another Partner, except pursuant
to a transaction otherwise permitted under Section 6.04.

56



--------------------------------------------------------------------------------



 



     Section 6.17 Change of Name; Fiscal Year; Accounting Method. None of the
Credit Parties shall, nor shall any of the Credit Parties permit any of their
Subsidiaries to, change its name, fiscal year or method of accounting except as
required by GAAP; provided that any Credit Party may change its name if such
Credit Party has given the Agent at least 30 days’ (unless otherwise consented
to by the Agent) prior written notice of such name change and taken such action
as the Agent deems reasonably necessary to continue the perfection of the Liens
securing payment of the Subordinated Obligations.

     Section 6.18 Current Ratio. Brigham Exploration shall not permit the ratio
of (a) its consolidated current assets of Brigham Exploration and its
consolidated Subsidiaries to (b) their consolidated current liabilities to be
less than 1.00 to 1.00 at any time. For purposes of this Agreement,
“consolidated current assets” and “consolidated current liabilities” shall be
determined in accordance with GAAP, except that (a) consolidated current assets
and consolidated current liabilities will be calculated without including any
amounts resulting from the application of FASB Statements 133 or 143, (b) the
Unused Commitment Amount (as defined in the Senior Credit Agreement) shall be
treated as a consolidated current asset, and (c) the consolidated current
liabilities will exclude current maturities of long-term debt.

     Section 6.19 Interest Coverage Ratio. Brigham Exploration shall not permit
the Interest Coverage Ratio as of the end of any fiscal quarter (calculated
quarterly at the end of each fiscal quarter) to be less than 3.0 to 1.0 for the
twelve-month period ending at the end of each such fiscal quarter.

     Section 6.20 Restrictions on Limited Partners. Brigham Exploration shall
not permit either of the Limited Partners to hold any Properties other than the
limited partner interests in the Borrower.

     Section 6.21 Advance Payment Contracts. None of the Credit Parties will
enter into or be a party to any Advance Payment Contract with respect to any
Properties.

     Section 6.22 Calculated Total NPV to Total Debt Ratio.

     (a) The Borrower will not at any time on or after December 31, 2004 permit
the ratio of Calculated Total NPV to Total Debt to be less than 1.5 to 1.0.

     (b) Upon (i) any change to Calculated Total NPV pursuant to a Scheduled
Redetermination or an Interim Redetermination or (ii) the incurrence of any Debt
(other than redeemable preferred stock that is permitted to be issued pursuant
to Section 6.02(c)) by the Borrower or any of its consolidated Subsidiaries, the
Borrower will promptly, but in any event within fifteen (15) days after any such
event (or with respect to a Scheduled Redetermination or an Interim
Redetermination, if later, fifteen (15) days after Borrower’s receipt of Agent’s
notification of the Calculated Total NPV under Section 6.22(c)), deliver a
certificate of the chief financial officer of the General Partner setting forth
the Total Debt of the Borrower and the Calculated Total NPV, both prior to and
after giving effect to such event, and demonstrating compliance with
Section 6.22(a), provided that no such certificate need be delivered in

57



--------------------------------------------------------------------------------



 



connection with any borrowing under the Senior Credit Agreement if immediately
following such borrowing the Borrower remains in compliance with the covenant
set out in Section 6.22(a).

     (c) Calculated Total NPV shall be calculated semi-annually in accordance
with this Section 6.22, promptly following the delivery of each Engineering
Report pursuant to Section 5.15(a) and (b), but in any event not later than
April 30th of each year in the case of Engineering Reports delivered pursuant to
Section 5.15(a) and October 31st of each year in the case of Engineering Reports
delivered pursuant to Section 5.15(b), commencing April 30, 2005 (a “Scheduled
Redetermination”). In addition, the Borrower may, by notifying the Agent
thereof, and the Agent may, at the direction of the Majority Lenders, by
notifying the Borrower thereof, one time during any 12-month period, each elect
to cause the Calculated Total NPV to be calculated between Scheduled
Redeterminations (an “Interim Redetermination”) in accordance with this Section
6.22. Promptly after receiving each Engineering Report delivered in connection
with a Scheduled Redetermination or Interim Redetermination, and using the
calculations of PDP NPV, PDNP NPV and PUD NPV contained therein (as well as any
recalculations thereof made by Agent as provided for in the definitions of PDP
NPV, PDNP NPV and PUD NPV) the Agent shall make any exclusions required pursuant
to clauses (a) and (b) of the above definition of Calculated Total NPV and shall
notify the Borrower and each Lender of the resulting Calculated Total NPV. Such
Calculated Total NPV shall thereupon be used for the purposes of Section 6.22(a)
until a new Calculated Total NPV is calculated or estimated pursuant to this
Agreement. Each determination of Calculated Total NPV shall be made as of the
date of the applicable Engineering Report.

     (d) In the event that the Borrower does not furnish to the Agent and the
Lenders the Independent Engineering Report, Internal Engineering Report or other
information specified in clauses (a), (b) or (c) of Section 5.15, as applicable,
by the date specified in such clause, the Agent may, based on the information
available to it, estimate the Total NPV and the resulting Calculated Total NPV
from time to time thereafter until the Agent and the Lenders receive the
relevant Independent Engineering Report, Internal Engineering Report, as
applicable, or other information. Such estimated Calculated Total NPV shall
thereupon be used for the purposes of Section 6.22(a) until a new Calculated
Total NPV is calculated or estimated pursuant to this Agreement.

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

     Section 7.01 Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” under any Subordinated Loan
Document:

     (a) Payment. The Borrower shall fail to (i) pay any principal of any
Advance when the same becomes due and payable, or (ii) pay any interest on any
Subordinated Note, any fees, reimbursements, indemnifications, or other amounts
payable in connection with the Subordinated Obligations, this Agreement or any
of the other Subordinated Loan Documents within three Business Days after the
same becomes due and payable;

58



--------------------------------------------------------------------------------



 



     (b) Representation and Warranties. Any representation or warranty made or
deemed to be made (i) by any Credit Party in this Agreement or in any other
Subordinated Loan Document, or (ii) by any Credit Party in connection with this
Agreement or any other Subordinated Loan Document, shall prove to have been
incorrect in any material and adverse respect when made or deemed to be made;

     (c) Covenant Breaches. Any Credit Party shall fail to perform or observe
(i) any covenant contained in Section 5.02(a), Section 5.06(e), Section 5.12 or
Article VI of this Agreement or (ii) any other term or covenant set forth in
this Agreement or in any other Subordinated Loan Document which is not covered
by clause (i) above or any other provision of this Section 7.01 if such failure
shall remain unremedied for 30 days after notice of such breach or failure has
been given to the Borrower by the Agent or any of the Lenders (through the
Agent);

     (d) Cross Defaults. (i) Any Credit Party shall fail to pay any principal of
or premium or interest on its Debt which is outstanding in a principal amount of
at least $5,000,000 individually or when aggregated with all such Debt of the
Credit Parties so in default (but excluding Debt evidenced by the Subordinated
Notes) when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; (ii) any other event shall occur or
condition shall exist under any agreement or instrument (including, without
limitation, the Senior Credit Agreement) relating to Debt which is outstanding
in a principal amount of at least $5,000,000 individually or when aggregated
with all such Debt of the Credit Parties so in default, and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or (iii) any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment or optional prepayment), prior to the
stated maturity thereof;

     (e) Insolvency. Any Credit Party shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against any Credit Party seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against any Credit Party either such proceeding shall remain
undismissed for a period of 60 days or any of the actions sought in such
proceeding shall occur; or any Credit Party shall take any corporate action to
authorize any of the actions set forth above in this Section 7.01(e);

     (f) Judgments. Any judgment or order for the payment of money in excess of
$5,000,000 (excluding liabilities to the extent covered by insurance unless the
insurer has

59



--------------------------------------------------------------------------------



 



disputed that such insurance covers such liabilities) shall be rendered against
any Credit Party and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;

     (g) Subordinated Loan Documents. Any provision of any Subordinated Loan
Document shall for any reason cease to be in full force and effect and valid,
binding and enforceable in all material respects in accordance with their terms
or cease in any material respect to create a valid and perfected Lien of the
priority required thereby on any of the collateral purported to be covered
thereby, except to the extent otherwise permitted by this Agreement, or any
Credit Party shall so state in writing;

     (h) Brigham Exploration. Any Change of Control shall occur; or

     (i) Operator. The Borrower ceases to be the primary operating entity for
Brigham Exploration and its Subsidiaries and the Borrower and its Subsidiaries
cease to be the only Brigham Exploration entities owning Oil and Gas Properties.

     Section 7.02 Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to Section 7.01(e)) shall have occurred
and be continuing, then, and in any such event:

     (a) the Agent (i) shall at the request, or may with the consent, of the
Majority Lenders, by notice to the Borrower, declare the Commitments and the
obligation of each Lender to make extensions of credit hereunder, including
making Advances, to be terminated, whereupon the same shall forthwith terminate,
and (ii) shall at the request, or may with the consent, of the Majority Lenders,
by notice to the Borrower, declare all principal, interest, fees,
reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Subordinated Notes, and the other Subordinated Loan Documents to
be forthwith due and payable, whereupon all such amounts shall become and be
forthwith due and payable in full, without notice of intent to demand, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrower; and

     (b) the Agent shall at the request of, or may with the consent of, the
Majority Lenders proceed to enforce its rights and remedies under the
Subordinated Security Instruments, this Agreement, and any other Subordinated
Loan Document for the ratable benefit of the Lenders by appropriate proceedings.

60



--------------------------------------------------------------------------------



 



     Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.01(e) shall occur:

     (a) (i) the Commitments and the obligation of each Lender to make
extensions of credit hereunder, including making Advances, shall terminate, and
(ii) all principal, interest, fees, reimbursements, indemnifications, and all
other amounts payable under this Agreement, the Subordinated Notes, and the
other Subordinated Loan Documents shall become and be forthwith due and payable
in full, without notice of intent to demand, demand, presentment for payment,
notice of nonpayment, protest, notice of protest, grace, notice of dishonor,
notice of intent to accelerate, notice of acceleration, and all other notices,
all of which are hereby expressly waived by the Borrower; and

     (b) the Agent shall at the request of, or may with the consent of, the
Majority Lenders proceed to enforce its rights and remedies under the
Subordinated Security Instruments, this Agreement, and any other Subordinated
Loan Document for the ratable benefit of the Lenders by appropriate proceedings.

     Section 7.04 Right of Set off. Upon the occurrence and during the
continuance of any Event of Default, the Agent and each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the Agent or such Lender to or for the credit or the account of
the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement, the Subordinated Notes held by the
Agent or such Lender, and the other Subordinated Loan Documents, irrespective of
whether or not the Agent or such Lender shall have made any demand under this
Agreement, such Subordinated Notes, or such other Subordinated Loan Documents,
and although such obligations may be unmatured. The Agent and each Lender agrees
to promptly notify the Borrower after any such set off and application made by
the Agent or such Lender, provided that the failure to give such notice shall
not affect the validity of such set off and application. The rights of the Agent
and each Lender under this Section 7.04 are in addition to any other rights and
remedies (including, without limitation, other rights of set off) that the Agent
or such Lender may have.

     Section 7.05 Non-exclusivity of Remedies. No remedy conferred upon the
Agent and the Lenders is intended to be exclusive of any other remedy, and each
remedy shall be cumulative of all other remedies existing by contract, at law,
in equity, by statute or otherwise.

61



--------------------------------------------------------------------------------



 



     Section 7.06 Application of Proceeds. From and during the continuance of
any Event of Default, any monies or property actually received by the Agent
pursuant to this Agreement or any other Subordinated Loan Document, the exercise
of any rights or remedies under any Subordinated Security Instrument or any
other agreement with the Borrower, any Guarantor or any of the Borrower’s
Subsidiaries which secures any of the Subordinated Obligations, shall be applied
in the following order:

     (a) First, to the payment of all amounts, including without limitation
costs and expenses incurred in connection with the collection of such proceeds
and the payment of any part of the Subordinated Obligations, due to the Agent
under any of the expense reimbursement or indemnity provisions of this Agreement
or any other Subordinated Loan Document, any Subordinated Security Instrument or
other collateral documents, and any applicable law;

     (b) Second, to the ratable payment of accrued but unpaid commitment fees
under this Agreement and the Subordinated Notes;

     (c) Third, to the ratable payment of accrued but unpaid interest on the
Advances owing under this Agreement and the Subordinated Notes;

     (d) Fourth, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the ratable payment of all
other Subordinated Obligations then due and payable which relate to Advances and
which are owing to the Agent and the Lenders; and

     (e) Fifth, the remainder, if any, to the Borrower or its Subsidiaries, or
its respective successors or assigns, or such other Person as may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

ARTICLE VIII

THE GUARANTY

     Section 8.01 Liabilities Guaranteed. Each Guarantor hereby, joint and
severally, irrevocably and unconditionally guarantees the prompt payment at
maturity of the Subordinated Obligations.

     Section 8.02 Nature of Guaranty. This guaranty is an absolute, irrevocable,
completed and continuing guaranty of payment and not a guaranty of collection,
and no notice of the Subordinated Obligations or any extension of credit already
or hereafter contracted by or extended to the Borrower need be given to any
Guarantor. This guaranty may not be revoked by any Guarantor and shall continue
to be effective with respect to the Subordinated Obligations arising or created
after any attempted revocation by such Guarantor and shall remain in full force
and effect until the Subordinated Obligations are paid in full and the
Commitments are terminated, notwithstanding that from time to time prior thereto
no Subordinated Obligations may be outstanding. The Borrower and the Lenders may
modify, alter, rearrange, extend for any

62



--------------------------------------------------------------------------------



 



period and/or renew from time to time, the Subordinated Obligations, and the
Lenders may waive any Default or Events of Default without notice to any
Guarantor and in such event each Guarantor will remain fully bound hereunder on
the Subordinated Obligations. This guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of the Subordinated
Obligations is rescinded or must otherwise be returned by any of the Lenders
upon the insolvency, bankruptcy or reorganization of the Borrower or otherwise,
all as though such payment had not been made. This guaranty may be enforced by
the Agent and any subsequent holder of any of the Subordinated Obligations and
shall not be discharged by the assignment or negotiation of all or part of the
Subordinated Obligations. Each Guarantor hereby expressly waives presentment,
demand, notice of non-payment, protest and notice of protest and dishonor,
notice of Default or Event of Default, and also notice of acceptance of this
guaranty, acceptance on the part of the Lenders being conclusively presumed by
the Lenders’ request for this guaranty and the Guarantors’ being party to this
Agreement.

     Section 8.03 Agent’s Rights. Each Guarantor authorizes the Agent, without
notice or demand and without affecting any Guarantor’s liability hereunder, to
take and hold security for the payment of its obligations under this
Article VIII and/or the Subordinated Obligations, and exchange, enforce, waive
and release any such security; and to apply such security and direct the order
or manner of sale thereof as the Agent in its discretion may determine, and to
obtain a guaranty of the Subordinated Obligations from any one or more Persons
and at any time or times to enforce, waive, rearrange, modify, limit or release
any of such other Persons from their obligations under such guaranties.

     Section 8.04 Guarantor’s Waivers.

     (a) General. Each Guarantor waives any right to require any of the Lenders
to (i) proceed against the Borrower or any other person liable on the
Subordinated Obligations, (ii) enforce any of their rights against any other
guarantor of the Subordinated Obligations, (iii) proceed or enforce any of their
rights against or exhaust any security given to secure the Subordinated
Obligations, (iv) have the Borrower joined with any Guarantor in any suit
arising out of this Article VIII and/or the Subordinated Obligations, or
(v) pursue any other remedy in the Lenders’ powers whatsoever. The Lenders shall
not be required to mitigate damages or take any action to reduce, collect or
enforce the Subordinated Obligations. Guarantor waives any defense arising by
reason of any disability, lack of corporate authority or power, or other defense
of the Borrower or any other guarantor of the Subordinated Obligations, and
shall remain liable hereon regardless of whether the Borrower or any other
guarantor be found not liable thereon for any reason. Whether and when to
exercise any of the remedies of the Lenders under any of the Subordinated Loan
Documents shall be in the sole and absolute discretion of the Agent, and no
delay by the Agent in enforcing any remedy, including delay in conducting a
foreclosure sale, shall be a defense to any Guarantor’s liability under this
Article VIII.

     (b) Subrogation. Until the Subordinated Obligations have been paid in full,
each Guarantor waives all rights of subrogation or reimbursement against the
Borrower, whether arising by contract or operation of law (including, without
limitation, any such right arising

63



--------------------------------------------------------------------------------



 



under any federal or state bankruptcy or insolvency laws) and waives any right
to enforce any remedy which the Lenders now have or may hereafter have against
the Borrower, and waives any benefit or any right to participate in any security
now or hereafter held by the Agent or any Lender.

     Section 8.05 Maturity of Obligations, Payment. Each Guarantor agrees that
if the maturity of any of the Subordinated Obligations is accelerated by
bankruptcy or otherwise, such maturity shall also be deemed accelerated for the
purpose of this Article VIII without demand or notice to any Guarantor. Each
Guarantor will, forthwith upon notice from the Agent, jointly and severally pay
to the Agent the amount due and unpaid by the Borrower and guaranteed hereby.
The failure of the Agent to give this notice shall not in any way release any
Guarantor hereunder.

     Section 8.06 Agent’s Expenses. If any Guarantor fails to pay the
Subordinated Obligations after notice from the Agent of the Borrower’s failure
to pay any Subordinated Obligations at maturity, and if the Agent obtains the
services of an attorney for collection of amounts owing by any Guarantor
hereunder, or obtaining advice of counsel in respect of any of their rights
under this Article VIII, or if suit is filed to enforce this Article VIII, or if
proceedings are had in any bankruptcy, probate, receivership or other judicial
proceedings for the establishment or collection of any amount owing by any
Guarantor hereunder, or if any amount owing by any Guarantor hereunder is
collected through such proceedings, each Guarantor jointly and severally agrees
to pay to the Agent the Agent’s reasonable attorneys’ fees.

     Section 8.07 Liability. It is expressly agreed that the liability of each
Guarantor for the payment of the Subordinated Obligations guaranteed hereby
shall be primary and not secondary.

     Section 8.08 Events and Circumstances Not Reducing or Discharging any
Guarantor’s Obligations. Each Guarantor hereby consents and agrees to each of
the following to the fullest extent permitted by law, and agrees that each
Guarantor’s obligations under this Article VIII shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives any rights (including without limitation rights to notice) which each
Guarantor might otherwise have as a result of or in connection with any of the
following:

     (a) Modifications, etc. Any renewal, extension, modification, increase,
decrease, alteration or rearrangement of all or any part of the Subordinated
Obligations, or of the Subordinated Notes, or this Agreement or any instrument
executed in connection therewith, or any contract or understanding between the
Borrower and any of the Lenders, or any other Person, pertaining to the
Subordinated Obligations;

     (b) Adjustment, etc. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by any of the Lenders to the Borrower or any
Guarantor or any Person liable on the Subordinated Obligations;

     (c) Condition of the Borrower or any Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution,
death or lack of power of the Borrower or any Guarantor or any other Person at
any time liable for the payment of all or

64



--------------------------------------------------------------------------------



 



part of the Subordinated Obligations; or any dissolution of the Borrower or any
Guarantor, or any sale, lease or transfer of any or all of the assets of the
Borrower or any Guarantor, or any changes in the shareholders, partners, or
members of the Borrower or any Guarantor; or any reorganization of the Borrower
or any Guarantor;

     (d) Invalidity of Obligations. The invalidity, illegality or
unenforceability of all or any part of the Subordinated Obligations, or any
document or agreement executed in connection with the Subordinated Obligations,
for any reason whatsoever, including without limitation the fact that the
Subordinated Obligations, or any part thereof, exceed the amount permitted by
law, the act of creating the Subordinated Obligations or any part thereof is
ultra vires, the officers or representatives executing the documents or
otherwise creating the Subordinated Obligations acted in excess of their
authority, the Subordinated Obligations violate applicable usury laws, the
Borrower has valid defenses, claims or offsets (whether at law, in equity or by
agreement) which render the Subordinated Obligations wholly or partially
uncollectible from the Borrower, the creation, performance or repayment of the
Subordinated Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Subordinated Obligations or
executed in connection with the Subordinated Obligations, or given to secure the
repayment of the Subordinated Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or this Agreement or other documents or instruments
pertaining to the Subordinated Obligations have been forged or otherwise are
irregular or not genuine or authentic;

     (e) Release of Obligors. Any full or partial release of the liability of
the Borrower on the Subordinated Obligations or any part thereof, of any
co-guarantors, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Subordinated Obligations or any part
thereof, it being recognized, acknowledged and agreed by any Guarantor that such
Guarantor may be required to pay the Subordinated Obligations in full without
assistance or support of any other Person, and no Guarantor has been induced to
enter into this Article VIII on the basis of a contemplation, belief,
understanding or agreement that other parties other than the Borrower will be
liable to perform the Subordinated Obligations, or the Lenders will look to
other parties to perform the Subordinated Obligations.

     (f) Other Security. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Subordinated Obligations;

     (g) Release of Collateral etc. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security, at any time existing in connection with, or
assuring or securing payment of, all or any part of the Subordinated
Obligations;

     (h) Care and Diligence. The failure of the Lenders or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

65



--------------------------------------------------------------------------------



 



     (i) Status of Liens. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Subordinated Obligations shall not be properly
perfected or created, or shall prove to be unenforceable or subordinate to any
other security interest or lien, it being recognized and agreed by each
Guarantor that no Guarantor is entering into this Article VIII in reliance on,
or in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral for the Subordinated
Obligations;

     (j) Payments Rescinded. Any payment by the Borrower to the Lenders is held
to constitute a preference under the bankruptcy laws, or for any reason the
Lenders are required to refund such payment or pay such amount to the Borrower
or someone else; or

     (k) Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to this Agreement, the Subordinated Obligations, or the
security and collateral therefor, whether or not such action or omission
prejudices any Guarantor or increases the likelihood that any Guarantor will be
required to pay the Subordinated Obligations pursuant to the terms hereof, it
being the unambiguous and unequivocal intention of each Guarantor that each
Guarantor shall be obligated to joint and severally pay the Subordinated
Obligations when due, notwithstanding any occurrence, circumstance, event,
action, or omission whatsoever, whether contemplated or uncontemplated, and
whether or not otherwise or particularly described herein, except for the full
and final payment and satisfaction of the Subordinated Obligations.

     Section 8.09 Subordination of All Guarantor Claims. As used herein, the
term “Guarantor Claims” shall mean all debts and liabilities of the Borrower or
any Subsidiary of the Borrower to any Guarantor, whether such debts and
liabilities now exist or are hereafter incurred or arise, or whether the
obligation of the Borrower or such Subsidiary thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts or liabilities be evidenced by note, contract, open
account, or otherwise, and irrespective of the person or persons in whose favor
such debts or liabilities may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by any Guarantor. The Guarantor Claims shall include without limitation all
rights and claims of any Guarantor against the Borrower or any Subsidiary of the
Borrower arising as a result of subrogation or otherwise as a result of such
Guarantor’s payment of all or a portion of the Subordinated Obligations. Until
the Subordinated Obligations shall be paid and satisfied in full and each
Guarantor shall have performed all of its obligations hereunder, no Guarantor
shall receive or collect, directly or indirectly, from the Borrower or any
Subsidiary of the Borrower or any other party any amount upon the Guarantor
Claims during the occurrence and the continuance of an Event of Default.

     Section 8.10 Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving the Borrower or any Subsidiary of the Borrower, as debtor,
the Lenders shall have the right to prove their claim in any proceeding, so as
to establish their rights hereunder and receive directly from the receiver,
trustee or other court custodian, dividends and payments which would otherwise
be

66



--------------------------------------------------------------------------------



 



payable upon Guarantor Claims. Each Guarantor hereby assigns such dividends and
payments to the Lenders, subject to the prior rights of the Senior Agent and the
Senior Lenders. Should the Agent or any Lender receive, for application upon the
Subordinated Obligations, any such dividend or payment which is otherwise
payable to any Guarantor, and which, as between the Borrower or any Subsidiary
of the Borrower and any Guarantor, shall constitute a credit upon the Guarantor
Claims, then upon payment in full of the Subordinated Obligations, such
Guarantor shall become subrogated to the rights of the Lenders to the extent
that such payments to the Lenders on the Guarantor Claims have contributed
toward the liquidation of the Subordinated Obligations, and such subrogation
shall be with respect to that proportion of the Subordinated Obligations which
would have been unpaid if the Agent or a Lender had not received dividends or
payments upon the Guarantor Claims.

     Section 8.11 Payments Held in Trust. In the event that notwithstanding
Section 8.09 and Section 8.10, any Guarantor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, such Guarantor
agrees to hold in trust for the Lenders an amount equal to the amount of all
funds, payments, claims or distributions so received, and agrees that it shall
have absolutely no dominion over the amount of such funds, payments, claims or
distributions except to pay them promptly to the Agent or the Senior Agent, and
each Guarantor covenants promptly to pay the same to the Agent or the Senior
Agent.

     Section 8.12 Liens Subordinate. Each Guarantor agrees that any liens,
security interests, judgment liens, charges or other encumbrances upon the
Borrower’s or any Subsidiary of the Borrower’s assets securing payment of the
Guarantor Claims shall be and remain inferior and subordinate to any liens,
security interests, judgment liens, charges or other encumbrances upon the
Borrower’s or any Subsidiary of the Borrower’s assets securing payment of the
Subordinated Obligations, regardless of whether such encumbrances in favor of
any Guarantor, the Agent or the Lenders presently exist or are hereafter created
or attach.

     Section 8.13 Guarantor’s Enforcement Rights. Without the prior written
consent of the Lenders, no Guarantor shall (a) exercise or enforce any
creditor’s right it may have against the Borrower or any Subsidiary of the
Borrower, or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any lien,
mortgages, deeds of trust, security interest, collateral rights, judgments or
other encumbrances on assets of the Borrower or any Subsidiary of the Borrower
held by Guarantor.

ARTICLE IX

THE AGENT

     Section 9.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof and of the other Subordinated Loan Documents, together with such powers
as are reasonably incidental thereto. As to any matters

67



--------------------------------------------------------------------------------



 



not expressly provided for by this Agreement or any other Subordinated Loan
Document (including, without limitation, enforcement or collection of the
Subordinated Notes), the Agent shall not be required to exercise any discretion
or take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Majority Lenders, and such instructions shall be binding
upon all Lenders and all holders of Subordinated Notes; provided that the Agent
shall not be required to take any action which exposes the Agent to personal
liability or which is contrary to this Agreement, any other Subordinated Loan
Document, or applicable law.

     Section 9.02 Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents, or employees shall be liable for any action taken
or omitted to be taken (including the Agent’s own negligence) by it or them
under or in connection with this Agreement or the other Subordinated Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, the Agent: (a) may treat
the payee of any Subordinated Note as the holder thereof until the Agent
receives written notice of the assignment or transfer thereof signed by such
payee and in form satisfactory to the Agent; (b) may consult with legal counsel
(including counsel for any Credit Party), independent public accountants, and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants, or experts; (c) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements,
warranties, or representations made in or in connection with this Agreement or
the other Subordinated Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or any other Subordinated Loan Document on the
part of any Credit Party or to inspect the property (including the books and
records) of any Credit Party; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement or any other Subordinated Loan Document; and (f) shall
incur no liability under or in respect of this Agreement or any other
Subordinated Loan Document by acting upon any notice, consent, certificate, or
other instrument or writing (which may be by telecopier or telex) believed by it
to be genuine and signed or sent by the proper party or parties.

     Section 9.03 The Agent and Its Affiliates. With respect to its Commitments,
the Advances made by it and the Subordinated Notes issued to it, the Agent shall
have the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent. The term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include the Agent in its
individual capacity. The Agent and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, any Credit Party, and any Person who may do business with or
own securities of any Credit Party, all as if the Agent were not an agent
hereunder and without any duty to account therefor to the Lenders.

     Section 9.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the

68



--------------------------------------------------------------------------------



 



Financial Statements and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it shall, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement.

     Section 9.05 Indemnification. The Lenders severally agree to indemnify the
Agent and each Affiliate thereof and its directors, officers, employees, and
agents (to the extent not reimbursed by the Credit Parties), according to their
respective Pro Rata Shares from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Agent under this
Agreement or any other Subordinated Loan Document (including the Agent’s own
negligence), and including, without limitation, environmental liabilities,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements resulting from the Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings, or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Subordinated Loan Document,
to the extent that the Agent is not reimbursed for such by the Credit Parties,
provided that no Lender shall be liable for any portion of such out-of-pocket
expenses (including counsel fees) incurred by the Agent as a result of the
Agent’s gross negligence or willful misconduct.

     Section 9.06 Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Majority Lenders upon receipt of written
notice from the Majority Lenders to such effect. Upon receipt of notice of any
such resignation or removal, the Majority Lenders shall have the right to
appoint a successor Agent with, if any Event of Default has not occurred and is
not continuing, the consent of the Borrower, which consent shall not be
unreasonably withheld. If no successor Agent shall have been so appointed by the
Majority Lenders with the consent of the Borrower, and shall have accepted such
appointment, within 30 days after the resigning Agent’s giving of notice of
resignation or the Majority Lenders’ removal of the resigning Agent, then the
resigning Agent may, on behalf of the Lenders and the Borrower, appoint a
successor Agent, which shall be, in the case of a successor agent, a commercial
bank having a combined capital and surplus of at least $500,000,000.00. Upon the
acceptance of any appointment as Agent by a successor Agent, such successor
Agent shall thereupon succeed to and become vested

69



--------------------------------------------------------------------------------



 



with all the rights, powers, privileges, and duties of the resigning Agent, and
the resigning Agent shall be discharged from its duties and obligations under
this Agreement and the other Subordinated Loan Documents. After any resigning
Agent’s resignation or removal hereunder as Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Subordinated
Loan Documents.

     Section 9.07 Collateral Matters.

     (a) The Agent is authorized on behalf of the Lenders, without the necessity
of any notice to or further consent from the Lenders, from time to time, to take
any actions with respect to any Collateral or Subordinated Security Instruments
which may be necessary to perfect and maintain Acceptable Security Interests in
and Liens upon the Collateral granted pursuant to the Subordinated Security
Instruments. The Agent is further authorized on behalf of the Lenders, without
the necessity of any notice to or further consent from the Lenders, from time to
time, to take any action in exigent circumstances as may be reasonably necessary
to preserve any rights or privileges of the Lenders under the Subordinated Loan
Documents or applicable Legal Requirements.

     (b) Each of the Lenders irrevocably authorizes the Agent to release any
Lien granted to or held by the Agent upon any Collateral (i) upon termination of
the Commitments and payment in full of all outstanding Advances and all other
Obligations payable under this Agreement and under any other Subordinated Loan
Document; (ii) constituting property sold or to be sold or disposed of as part
of or in connection with any disposition permitted under this Agreement or the
other Subordinated Loan Documents; (iii) constituting property in which any
Credit Party owned no interest at the time the Lien was granted or at any time
thereafter; (iv) constituting Oil and Gas Properties to which no Proven Reserves
are attributed that currently are encumbered under the Mortgage Amendments;
(v) if approved, authorized or ratified in writing by the Majority Lenders or
all the Lenders, as the case may be, as required by Section 10.01 or (vi) as
otherwise permitted by this Agreement. Upon the request of the Agent at any
time, the Lenders will confirm in writing the Agent’s authority to release
particular types or items of Collateral pursuant to this Section 9.07. The Agent
hereby agrees, from time to time upon the prior written request of the Borrower,
to execute and deliver such releases and/or termination documents as may be
necessary to effectively release any and all of the Liens granted to or held by
the Agent upon any Collateral described in this Section 9.07(b).

     (c) The powers conferred on the Agent under this Agreement and the other
Subordinated Security Instruments are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Except for the reasonable care of any Collateral in its possession and the
accounting for monies or other property actually received by it hereunder, the
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. The Agent shall be deemed to have exercised
reasonable care as to the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment

70



--------------------------------------------------------------------------------



 



substantially equal to that which the Agent accords its own property, provided
that the Agent shall have no responsibility for taking any necessary steps to
preserve rights against any parties with respect to any Collateral.

ARTICLE X

MISCELLANEOUS

     Section 10.01 Amendments, Etc. No amendment or waiver of any provision of
this Agreement, the Subordinated Notes, or any other Subordinated Loan Document,
nor consent to any departure by any Credit Party therefrom, shall in any event
be effective unless the same shall be in writing and signed by the Majority
Lenders and the Borrower, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that:

     (a) no amendment, waiver, or consent shall, unless in writing and signed by
all of the Lenders and the Borrower, do any of the following:

          (i) waive any of the conditions specified in Section 3.01 or
Section 3.02;

          (ii) increase the Commitments of the Lenders;

          (iii) change the percentage of Lenders which shall be required for the
Lenders or any of them to take any action hereunder or under any other
Subordinated Loan Document;

          (iv) amend Section 2.11 or this Section 10.01;

          (v) amend the definition of “Majority Lenders”;

          (vi) release any Guarantor from its obligations under Article VIII;

          (vii) permit any Credit Party to enter into any merger or
consolidation with or into any other Person, except as permitted by Section 6.04
that would have the effect of releasing the Borrower or any Guarantor;

          (viii) release any Collateral, except for releases of Collateral in
connection with dispositions permitted by this Agreement;

          (ix) reduce the principal of, or interest on, the Subordinated Notes
or any fees or other amounts payable hereunder or under any other Subordinated
Loan Document to or for the benefit of the Lenders;

          (x) postpone any date fixed for any payment of principal of, or
interest on, the Subordinated Notes or any fees or other amounts payable
hereunder or extend the Maturity Date; or

71



--------------------------------------------------------------------------------



 



          (xi) amend or waive any provision of, nor consent to any departure by
any party thereto from the Intercreditor and Subordination Agreement to
(A) permit any payment otherwise prohibited under the Intercreditor and
Subordination Agreement, (B) amend or change the priority of any lien governed
thereby or (C) the subordination provisions thereof;

     (b) no amendment, waiver or consent shall, unless in writing and signed by
the Agent in addition to the Lenders required above to take such action, affect
the rights or duties of the Agent, as the case may be, under this Agreement or
any other Subordinated Loan Document.

Notwithstanding any of the foregoing provisions of this Section 10.01, the Agent
may release Collateral relating to sales or transfers of property permitted
under this Agreement or any other Subordinated Loan Document; provided that in
no event shall Agent release all or substantially all of the Collateral without
the prior written consent of each of the Lenders.

     Section 10.02 Notices, Etc. All notices and other communications shall be
in writing (including, without limitation, telecopy or telex) and mailed by
certified mail, return receipt requested, telecopied, telexed, hand delivered,
or delivered by a nationally recognized overnight courier, at the address for
the appropriate party specified in Schedule 1 or at such other address as shall
be designated by such party in a written notice to the other parties. All such
notices and communications shall, when so mailed, telecopied, telexed, or hand
delivered or delivered by a nationally recognized overnight courier, be
effective when received if mailed, when telecopy transmission is completed, when
confirmed by telex answer-back, or when delivered by such messenger or courier,
respectively, except that notices and communications to the Agent pursuant to
Article II, Article IX or Article X shall not be effective until received by the
Agent.

     Section 10.03 No Waiver; Remedies. No failure on the part of any Lender or
the Agent to exercise, and no delay in exercising, any right hereunder or under
any Subordinated Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

     Section 10.04 Costs and Expenses. The Borrower agrees to pay on demand
(a) all reasonable out-of-pocket costs and expenses of the Agent in connection
with the preparation, execution, delivery, modification, and amendment of this
Agreement, the Subordinated Notes, and the other Subordinated Loan Documents
including, without limitation, the reasonable fees and out of pocket expenses of
counsel for the Agent with respect to advising the Agent as to its rights and
responsibilities under this Agreement, and (b) all out of pocket costs and
expenses, if any, of the Agent and each Lender (including, without limitation,
reasonable counsel fees and expenses of the Agent and each Lender) in connection
with the enforcement (whether through negotiations, legal proceedings, or
otherwise) of this Agreement, the Subordinated Notes, and the other Subordinated
Loan Documents.

     Section 10.05 Binding Effect. This Agreement shall become effective when it
shall have been executed by each of the Credit Parties and the Agent, and when
the Agent shall have, as to

72



--------------------------------------------------------------------------------



 



each Lender, either received a counterpart hereof executed by such Lender or
been notified by such Lender that such Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Credit Parties, the Agent
and each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights or delegate its duties
under this Agreement or any interest in this Agreement without the prior written
consent of each Lender.

     Section 10.06 Lender Assignments and Participations.

     (a) Assignments. Any Lender may assign to one or more banks or other
entities all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it and the Subordinated Notes held by it); provided that
(i) the amount of the Commitments and Advances of such Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall be, if to an entity other
than a Lender, not less than $5,000,000.00, (ii) each such assignment shall be
to an Eligible Assignee, (iii) the parties to each such assignment shall execute
and deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with the Subordinated Notes subject to such
assignment, and (iv) each Eligible Assignee (other than an Eligible Assignee
that is a Lender or an Affiliate of a Lender) shall pay to the Agent a $3,500
administrative fee. Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Acceptance,
which effective date shall be at least three Business Days after the execution
thereof unless otherwise waived by the Agent in its sole discretion, (A) the
assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of such Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

     (b) Term of Assignments. By executing and delivering an Assignment and
Acceptance, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Credit Party or
the performance or observance by the Borrower or its Subsidiaries of any of
their obligations under this Agreement or any other instrument or document
furnished pursuant hereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recently delivered
financial statements pursuant

73



--------------------------------------------------------------------------------



 



to Section 5.06 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Agent by the terms hereof, together with such powers as
are reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

     (c) The Register. The Agent shall maintain at its address referred to in
Section 10.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitments of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
each of the Credit Parties, the Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.

     (d) Procedures. Upon its receipt of an Assignment and Acceptance executed
by a Lender and an Eligible Assignee, together with the Subordinated Notes
subject to such assignment, the Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of the attached Exhibit A,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to the Borrower.
Within five Business Days after its receipt of such notice, the Borrower shall
execute and deliver to the Agent in exchange for the surrendered Subordinated
Notes (A) if such Eligible Assignee has acquired a Commitment, a new
Subordinated Note to the order of such Eligible Assignee in an amount equal to
such Commitment assumed by it pursuant to such Assignment and Acceptance and
(B) if such Lender has retained any Commitment hereunder, a new Subordinated
Note to the order of such Lender in an amount equal to the Commitment retained
by it hereunder. Such new Subordinated Note shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of the attached Exhibit E.

     (e) Participations. Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitments, the Advances owing to it and the Subordinated Notes held by it);
provided that (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitments to the Borrower hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Subordinated Notes for all purposes of this Agreement,
(iv) the Credit Parties, the Agent and the

74



--------------------------------------------------------------------------------



 



other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(v) such Lender shall not require the participant’s consent to any matter under
this Agreement, except for change in the principal amount of the Subordinated
Notes, reductions in fees or interest, releasing all or substantially all of any
Collateral or Brigham Exploration or the General Partner as a Guarantor,
permitting any Credit Party to enter into any merger or consolidation with or
into any other (except as permitted hereby), postponement of any date fixed for
any payment of principal of, or interest on, the Subordinated Notes or any fees
or other amounts payable hereunder, or extensions of the Maturity Date. The
Borrower hereby agrees that participants shall have the same rights under
Section 2.13, Section 2.14 and Section 10.07 as a Lender to the extent of their
respective participations.

     Section 10.07 Indemnification. The Borrower shall indemnify the Agent, the
Lenders and each Affiliate thereof and their respective directors, officers,
employees, and agents from, and discharge, release, and hold each of them
harmless against, any and all losses, liabilities, claims, or damages which may
be imposed on, incurred by, or asserted against them in any way relating to or
arising out of this Agreement or any action taken or omitted by them under this
Agreement or any other Subordinated Loan Document (including any such losses,
liabilities, claims, damages, or expense incurred by reason of the person being
indemnified’s own negligence or strict liability) and including without
limitation Environmental Liabilities, but excluding any such losses,
liabilities, claims, damages, or expenses incurred by reason of the gross
negligence or willful misconduct of the person to be indemnified.

     Section 10.08 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

     Section 10.09 Survival of Representations, Etc. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the Subordinated Loan Documents, the making of the Advances and
any investigation made by or on behalf of the Lenders, none of which
investigations shall diminish any Lender’s right to rely on such representations
and warranties. All obligations of the Borrower provided for in Section 2.13,
Section 2.14(c), Section 10.04 and Section 10.07 and all of the obligations of
the Lenders in Section 9.05 shall survive any termination of this Agreement and
repayment in full of the Subordinated Obligations.

     Section 10.10 Severability. In case one or more provisions of this
Agreement or the other Subordinated Loan Documents shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality,
and enforceability of the remaining provisions contained herein or therein shall
not be affected or impaired thereby.

75



--------------------------------------------------------------------------------



 



     Section 10.11 Governing Law. Except as otherwise expressly stated in any
Subordinated Security Instrument, this Agreement, the Subordinated Notes and the
other Subordinated Loan Documents shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.

     Section 10.12 Submission To Jurisdiction; Waivers. The Borrower and each
Guarantor hereby irrevocably and unconditionally:

     (a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Subordinated Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower or
Guarantor at its address set forth in Section 10.02 or at such other address of
which the Agent shall have been notified pursuant thereto;

     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 10.12(e) any special, exemplary, punitive or consequential damages.

     Section 10.13 Waiver of Jury Trial. Each of the Credit Parties, the Lenders
and the Agent hereby acknowledges that it has been represented by and has
consulted with counsel of its choice, and hereby knowingly, voluntarily,
intentionally, and irrevocably waives any and all right to trial by jury in
respect of any legal proceeding arising out of or relating to this Agreement,
any other Subordinated Loan Document, or any of the transactions contemplated
hereby or thereby.

     Section 10.14 Oral Agreements. This Agreement and the Subordinated Loan
Documents represent the final agreement among the parties and may not be

76



--------------------------------------------------------------------------------



 



contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements among the
parties hereto.

     Section 10.15 Dissemination of Information. The Agent and each Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
Governmental Authority in connection with banking regulations or supervision;
(c) to the extent required by applicable Legal Requirements or by any subpoena
or similar legal process; (d) to any other party to this Agreement; (e) to the
extent required, in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder; (f) subject to an agreement for the benefit of the Credit
Parties containing provisions substantially the same as those of this
Section 10.15 or any other confidentiality obligation referred to herein, to (i)
any participant or Eligible Assignee or any other Person acquiring an interest
in the Subordinated Loan Documents (each a “Transferee”) and any prospective
Transferee or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of Credit Parties; (g) with the prior written consent of
the Borrower; or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Agent or any Lender on a nonconfidential basis from a source
other than any Credit Party. In addition, the Agent or any Lender may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agent and the Lenders in connection with the administration and
management of this Agreement, the other Subordinated Loan Documents, and the
Advances. For the purposes of this Section 10.15, “Information” means all
information received from, or on behalf of, any Credit Parties relating to any
Credit Party or their business, other than any such information that is
available to any Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party; provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified in writing at the time of delivery as confidential; and
provided, further, that notwithstanding the foregoing, each Engineering Report
shall be deemed to be confidential regardless of whether such Engineering Report
is identified in writing at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.15 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

     Section 10.16 Production Proceeds. Notwithstanding that, by the terms of
the various Subordinated Security Instruments, the Credit Parties are and will
be assigning to the Agent and the Lenders all of the “Production Proceeds” (as
defined therein) accruing to the Property

77



--------------------------------------------------------------------------------



 



covered thereby, so long as no Event of Default has occurred the Credit Parties
may continue to receive from the purchasers of production all such Production
Proceeds, subject, however, to the Liens created under the Subordinated Security
Instruments, which Liens are hereby affirmed and ratified. Upon the occurrence
of an Event of Default, the Agent and the Lenders may exercise all rights and
remedies granted under the Subordinated Security Instruments, including the
right to obtain possession of all Production Proceeds then held by the Credit
Parties or to receive directly from the purchasers of production all other
Production Proceeds. In no case shall any failure, whether intentional or
inadvertent, by the Agent or the Lenders to collect directly any such Production
Proceeds constitute in any way a waiver, remission or release of any of their
rights under the Subordinated Security Instruments, nor shall any release of any
Production Proceeds by the Agent or the Lenders to the Credit Parties constitute
a waiver, remission, or release of any other Production Proceeds or of any
rights of the Agent or the Lenders to collect other Production Proceeds
thereafter.

     Section 10.17 Replacement of Lenders. If any Lender (a) requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.14, (b) defaults in its obligation to fund
Advances hereunder, or (c) fails to consent to an election, consent, amendment,
waiver or other modification to this Agreement or any other Loan Document that
requires the consent of a greater percentage of the Lenders than the Majority
Lenders and such election, consent, amendment, waiver or other modification is
otherwise consented to by the Majority Lenders, then the Borrower may, at its
sole expenses and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

     (a) the Borrower shall have paid to the Agent the assignment fee specified
in Section 10.06;

     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

     (c) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and

     (d) such assignment does not conflict with applicable Legal Requirement.

78



--------------------------------------------------------------------------------



 



     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

     Section 10.18 Amendment and Restatement. The Borrower, the Agent and the
Lenders have agreed that this Agreement is an amendment and restatement of the
Existing Subordinated Credit Agreement in its entirety and the terms and
provisions hereof supersede the terms and provisions thereof, and this Agreement
is not a new or substitute credit agreement or novation of the Existing
Subordinated Credit Agreement.

79



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

              BORROWER:
 
            BRIGHAM OIL & GAS, L.P.
 
       

  By:   Brigham, Inc., its General Partner
 
       

  By:   /s/ Eugene B. Shepherd, Jr.          

      Eugene B. Shepherd, Jr.
Executive Vice President and Chief
Financial Officer
 
            GUARANTORS:
 
            BRIGHAM EXPLORATION COMPANY
 
       

  By:   /s/ Eugene B. Shepherd, Jr.          

      Eugene B. Shepherd, Jr.
Executive Vice President and Chief Financial
Officer
 
            BRIGHAM, INC.
 
       

  By:   /s/ Eugene B. Shepherd, Jr.          

      Eugene B. Shepherd, Jr.
Executive Vice President and Chief Financial
Officer

80



--------------------------------------------------------------------------------



 



              AGENT:
 
            THE ROYAL BANK OF SCOTLAND plc,

      as Agent
 
       

  By:   /s/ Phillip Ballard          

      Phillip Ballard
Senior Vice President
 
            LENDERS:
 
            THE ROYAL BANK OF SCOTLAND plc
 
       

  By:   /s/ Phillip Ballard          

      Phillip Ballard
Senior Vice President

81



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated ________________, ______

     Reference is made to the Second Amended and Restated Subordinated Credit
Agreement dated as of January [         ] 2005 (as the same may be amended or
modified from time-to-time, the “Subordinated Credit Agreement”) among Brigham
Oil & Gas, L.P., a Delaware limited partnership (the “Borrower”), Brigham
Exploration Company, a Delaware corporation, Brigham, Inc., a Nevada
corporation, the lenders party thereto (the “Lenders”), and The Royal Bank of
Scotland plc, as agent (the “Agent”) for the Lenders. Capitalized terms not
otherwise defined in this Assignment and Acceptance shall have the meanings
assigned to them in the Subordinated Credit Agreement.

     Pursuant to the terms of the Subordinated Credit Agreement,
                                         wishes to assign and delegate
                    % 1 of its rights and obligations under the Subordinated
Credit Agreement. Therefore,                                        
(“Assignor”),                                          (“Assignee”), and the
Agent agree as follows:

     1. The Assignor hereby sells and assigns and delegates to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, without recourse to
the Assignor and without representation or warranty except for the
representations and warranties specifically set forth in clauses (i) and (ii) of
Section 2 of this Assignment and Acceptance, a                     % interest in
and to all of the Assignor’s rights and obligations under the Subordinated
Credit Agreement as of the Effective Date (as defined below), including, without
limitation, such percentage interest in the Assignor’s Advances owing to the
Assignor, and the Subordinated Note held by the Assignor.

     2. The Assignor (i) represents and warrants that, prior to executing this
Assignment and Acceptance, the aggregate outstanding principal amount of
Advances owed to it by the Borrower is $                    ; (ii) represents
and warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (iii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties, or representations made in, or in
connection with, the Subordinated Credit Agreement or any other Subordinated
Loan Document or the execution, legality, validity, enforceability, genuineness,
sufficiency, or value of the Subordinated Credit Agreement or any other
Subordinated Loan Document or any other instrument or document furnished
pursuant thereto; (iv) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Credit Party or
the performance or observance by any Credit Party



--------------------------------------------------------------------------------

    1Specify percentage in no more than 5 decimal points.

A - 1



--------------------------------------------------------------------------------



 



of any of its respective obligations under the Subordinated Credit Agreement or
any other Subordinated Loan Document or any other instrument or document
furnished pursuant thereto; and (v) attaches the Subordinated Note referred to
in paragraph 1 above and requests that the Agent exchange such Subordinated Note
for a new Subordinated Note dated                      ___, ___ in the principal
amount of $                                         payable to the order of the
Assignee, and [a new Subordinated Note dated                     
___,                     in the principal amount of $                    
payable to the order of the Assignor.]

     3. The Assignee (i) confirms that it has received a copy of the
Subordinated Credit Agreement, together with copies of the most recent financial
statements referred to in Section 5.06 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Agent, the Assignor, or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Subordinated Credit Agreement or any other Subordinated Loan
Document; (iii) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under the Subordinated Credit
Agreement and any other Subordinated Loan Document as are delegated to the Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto; (iv) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Subordinated Credit Agreement or any
other Subordinated Loan Document are required to be performed by it as a Lender;
(v) specifies as its Domestic Lending Office (and address for notices) the
office set forth beneath its name on the signature pages hereof; (vi) attaches
the forms prescribed by the Internal Revenue Service of the United States
certifying as to the Assignee’s status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Subordinated Credit Agreement and the Subordinated Notes
or such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty; 2 and
(vii) represents that it is an Eligible Assignee.

     4. The Assignee confirms that it has received a copy of the Intercreditor
and Subordination Agreement and expressly agrees that it will be bound, in its
capacity as a Subordinated Lender, by the terms thereof. The Assignee shall
execute such other agreements, documents and instruments as the Senior Agent may
reasonably request to effect the purpose of this paragraph 4.



--------------------------------------------------------------------------------

    2If the Assignee is organized under the laws of a jurisdiction outside the
United States.

A - 2



--------------------------------------------------------------------------------



 



     5. The effective date for this Assignment and Acceptance shall be dated
                     ___, ___(the “Effective Date”) 3 and following the
execution of this Assignment and Acceptance, the Agent will record it.

     6. Upon such recording, and as of the Effective Date, (i) the Assignee
shall be a party to the Subordinated Credit Agreement for all purposes, and, to
the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Subordinated Credit Agreement.

     7. Upon such recording, from and after the Effective Date, the Agent shall
make all payments under the Subordinated Credit Agreement and the Subordinated
Note in respect of the interest assigned hereby (including, without limitation,
all payments of principal, interest, letter of credit fees and commitment fees)
to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Subordinated Credit Agreement and the
Subordinated Note for periods prior to the Effective Date directly between
themselves.

     8. This Assignment and Acceptance shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------

    3See Section 10.06 of the Subordinated Credit Agreement. Such date shall be
at least three Business Days after the date of this Assignment and Acceptance,
unless otherwise waived by the Agent in its sole discretion.

A - 3



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Assignment and Acceptance to be duly
executed as of the date first above written.

         

  [ASSIGNOR]
 
       

  By:              

  Name:    

  Title:              
 
       

  Address:              
 
                 
 
                 

  Attention:                   Telecopy No: (XXX) XXX-XXXX
 
       

  [ASSIGNEE]
 
       

  By:              

  Name:              

  Title:              
 
            Lending Office
 
       

  Address:              
 
                 
 
                 

  Attention:                   Telecopy No: (XXX) XXX-XXXX

A - 4



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

FOR THE PERIOD FROM___________, _______ 200__ TO _____________ _____,200

     This certificate dated as of___, ___200___is prepared pursuant to Second
Amended and Restated Subordinated Credit Agreement dated as of January [___] ,
2005 (as the same may be amended or modified from time-to-time, the
“Subordinated Credit Agreement”) among Brigham Oil & Gas, L.P., a Delaware
limited partnership (the “Borrower”), Brigham Exploration Company, a Delaware
corporation, Brigham, Inc., a Nevada corporation, the lenders party thereto (the
“Lenders”), and The Royal Bank of Scotland plc, as agent (the “Agent”) for the
Lenders. Unless otherwise defined in this certificate, capitalized terms that
are defined in the Subordinated Credit Agreement shall have the meanings
assigned to them by the Subordinated Credit Agreement.

     Brigham Exploration hereby certifies (a) that no Default or Event of
Default has occurred or is continuing, (b) that all of the representations and
warranties made by each of the Credit Parties in the Subordinated Credit
Agreement and the other Subordinated Loan Documents are true and correct in all
material respects as if made on this date (unless such representations and
warranties are stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), and (c) that as of the date hereof, the
following amounts and calculations are true and correct:

              1.   Section 6.18 Current Ratio.
 
           

  (a)   consolidated current assets of    

      Brigham Exploration and its    

      consolidated Subsidiaries    

      (including the Unused Commitment    

      Amount as defined in the Senior Credit    

      Agreement of the date of calculation)   $___
 
           

  (b)   consolidated current liabilities of    

      Brigham Exploration and its    

      consolidated Subsidiaries (excluding    
 
                current maturities of long-term debt)   $___
 
                Current Ratio = (a) divided by (b)
 
                Minimum Current Ratio   1.00 to 1.00
 
                Compliance   Yes       No

B - 1



--------------------------------------------------------------------------------



 



              2.   Section 6.19 Interest Coverage Ratio.
 
           

  (a)   Consolidated Net Income   $___
 
           

  (b)   Interest Expense   $___
 
           

  (c)   taxes, depreciation, amortization,    

      depletion, and other non-cash    

      charges   $___
 
           

  (d)   all non-cash income   $___
 
           

  (e)   EBITDA = (a) + (b) + (c) - (d)   $___
 
                Interest Coverage Ratio = (e) divided by (b)
 
                Minimum Interest Coverage Ratio for each twelve-month     period
ending at the end of each fiscal     quarter   3.0 to 1.00
 
                Compliance   Yes       No

     IN WITNESS THEREOF, I have hereto signed my name to this Compliance
Certificate as an officer of Brigham Exploration and not in my individual
capacity as of _______ ___, 200___.

B - 2



--------------------------------------------------------------------------------



 



EXHIBIT C

[RESERVED]

C - 1



--------------------------------------------------------------------------------



 



EXHIBIT D

[RESERVED]

D - 1



--------------------------------------------------------------------------------



 



EXHIBIT E

FORM OF SUBORDINATED NOTE

THIS INSTRUMENT IS SUBORDINATED TO THE EXTENT AND IN THE MANNER
PROVIDED IN THE INTERCREDITOR AND SUBORDINATION AGREEMENT
REFERRED TO BELOW.

SUBORDINATED NOTE

$[______________]                                                            
                                                                         January
[__], 2005

     For value received, the undersigned BRIGHAM OIL & GAS, L.P., a Delaware
limited partnership (the “Borrower”), hereby promises to pay to the order of
___(the “Payee”) the principal amount of ___No/100 Dollars ($___) or, if less,
the aggregate outstanding principal amount of the Advances (as defined in the
Subordinated Credit Agreement referred to below) made by the Payee to the
Borrower, together with interest on the unpaid principal amount of the Advances
from the date of such Advances until such principal amount is paid in full, at
such interest rates, and at such times, as are specified in the Subordinated
Credit Agreement. The Borrower may make prepayments on this Subordinated Note in
accordance with the terms of the Subordinated Credit Agreement.

     This Subordinated Note is one of the Subordinated Notes referred to in, and
is entitled to the benefits of, and is subject to the terms of, the Second
Amended and Restated Subordinated Credit Agreement dated as of January [___],
2005, (as the same may be amended or modified from time to time, the
“Subordinated Credit Agreement”), among the Borrower, Brigham Exploration
Company, a Delaware corporation, Brigham, Inc., a Nevada corporation, the
lenders party thereto (the “Lenders”), and The Royal Bank of Scotland plc, as
agent (the “Agent”) for the Lenders. Capitalized terms used in this Subordinated
Note that are defined in the Subordinated Credit Agreement and not otherwise
defined in this Subordinated Note have the meanings assigned to such terms in
the Subordinated Credit Agreement. The Subordinated Credit Agreement, among
other things, (a) provides for the making of the Advances by the Payee to the
Borrower in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Advance being evidenced by this Subordinated Note and (b) contains
provisions for acceleration of the maturity of this Subordinated Note upon the
happening of certain events stated in the Subordinated Credit Agreement and for
prepayments of principal prior to the maturity of this Subordinated Note upon
the terms and conditions specified in the Subordinated Credit Agreement.

     In connection with the execution and delivery of the Subordinated Credit
Agreement, the Agent, the Borrower, Brigham Exploration Company, Brigham, Inc.,
and Société Générale, as administrative agent (the “Senior Agent”) under that
certain Third Second Amended and Restated Credit Agreement dated as of January
[___], 2005, (as the same may be amended or modified from time to time, the
“Senior Credit Agreement”), among the Borrower, Brigham Exploration Company,
Brigham, Inc., the lenders party thereto, have entered into that certain

E-1



--------------------------------------------------------------------------------



 



Second Amended and Restated Intercreditor and Subordination Agreement dated as
of January [___], 2005 (as the same may be amended or supplemented from time to
time, the “Intercreditor and Subordination Agreement”). Payments of principal
and interest on this Subordinated Note are subordinated to the extent provided
in the Intercreditor and Subordination Agreement.

     Both principal and interest are payable in lawful money of the United
States of America to the Agent at 101 Park Avenue, 12th Floor, New York, New
York 10178 or such other location or address in New York specified by the Agent
to the Borrower in same day funds. The Payee shall record payments of principal
made under this Subordinated Note, but no failure of the Payee to make such
recordings shall affect the Borrower’s repayment obligations under this
Subordinated Note.

     This Subordinated Note is secured by the Subordinated Security Instruments
and guaranteed pursuant to Article VIII of the Subordinated Credit Agreement.

     Except as specifically provided in the Subordinated Credit Agreement, the
Borrower hereby waives presentment, demand, protest, notice of intent to
accelerate, notice of acceleration, and any other notice of any kind. No failure
to exercise, and no delay in exercising, any rights hereunder on the part of the
holder of this Subordinated Note shall operate as a waiver of such rights.

     THIS SUBORDINATED NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

     THIS SUBORDINATED NOTE AND THE OTHER SUBORDINATED LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURE OF BRIGHAM OIL & GAS, L.P

E-2